 



EXHIBIT 10.2
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
     This Agreement is entered into, as of January 5, 2007, by and among each of
the following:
APX Inc.
Allegheny Energy Supply Company, LLC
American Electric Power Service Corp.
Aquila Merchant Services, Inc.
Avista Energy, Inc.
BP Energy Company
Calpine Energy Services, L.P.
Commonwealth Energy Corporation (n/k/a Commerce Energy, Inc.)
Constellation NewEnergy, Inc.
El Paso Marketing, LP (f/k/a El Paso Merchant Energy, LP)
Enron Energy Services, Inc.
Enron Power Marketing, Inc.
Sacramento Municipal Utility District
Salt River Project Agricultural Improvement and Power District
Merrill Lynch Capital Services, Inc.
Morgan Stanley Capital Group Inc.
Tractebel Energy Marketing, Inc. (n/k/a Suez Energy Marketing NA, Inc.)
TransAlta Energy Marketing (US) Inc.
Sempra Energy Solutions LLC
UC Davis Medical Center (The Regents of the University of California)
Sierra Pacific Industries
     Each of the above-described entities is a Sponsoring Party, and
collectively are Sponsoring Parties to this Agreement and, together with the
Subject Parties, are “Parties” to this Agreement. Unless otherwise expressly
provided for herein, each capitalized term used in this Agreement shall have the
meaning set forth for such term in Section 1 or as defined elsewhere in this
Agreement.
RECITALS
     Whereas, various of the Parties are engaged in or have an interest in
complex and disputed proceedings including but not limited to proceedings before
FERC and related appeals pending before the United States Court of Appeals for
the Ninth Circuit, Enron Bankruptcy Proceedings, Calpine Bankruptcy Cases,
appellate proceedings, litigation, and investigations regarding numerous issues
and allegations arising from events in the Western electricity markets in 2000
and 2001, including but not limited to transactions facilitated by the APX.
     Whereas, the Sponsoring Parties collectively represent approximately 95% of
the value attributable to the APX Transactions during the Settlement Period;
     Whereas, EESI and EPMI, both participants in the APX, are debtors in the
Enron Bankruptcy Cases;

 



--------------------------------------------------------------------------------



 



     Whereas, Calpine Energy Services, L.P. (successor in interest to Calpine
Power Services Company) (“Calpine”), a participant in the APX, is a debtor in
the Calpine Bankruptcy Cases;
     Whereas, the Parties have determined that it is preferable to settle the
disputes addressed herein, rather than engage in costly, protracted and
uncertain litigation and to facilitate distribution of funds claimed to be owed
and owing by and to the Parties;
     Whereas, this Agreement contemplates a comprehensive resolution of all
disputes and other matters between the Parties with respect to the APX Related
Claims, except as expressly reserved in Section 6.7 below, (i) through the
settlement of the regulatory proceedings, bankruptcy proceedings, appellate
proceedings, litigation, proofs of claim, and claims identified herein, solely
as to the portions thereof pertaining to the APX Related Claims between the
Parties, and (ii) by effectuating the transactions, granting of rights and
benefits, and assumption of obligations specified and provided for herein; and
     Whereas, the Parties believe that the implementation of this Agreement will
simplify and expedite the overall re-settlement of the California centralized
markets during the Settlement Period, avoid potential future issues with respect
to cash clearing and liability arising from the APX Related Claims, and,
therefore, serves the public interest.
     Now, Therefore, in consideration of the mutual covenants and agreements,
and other good and valuable consideration provided for herein, the sufficiency
of which is hereby acknowledged, intending to be legally bound, and to resolve
definitively and for all time, any and all present, past and potential
differences and disputes between them related to the APX Related Claims, except
as expressly reserved in Section 6.7, and subject to and upon the terms and
conditions hereof, the Parties agree as follows:
AGREEMENT
1. DEFINITIONS
     The following capitalized terms, which are in addition to other terms with
initial capital letters defined in the body of this Agreement or by the context
in which they appear in this Agreement, when used in this Agreement shall have
the meanings specified in this Section when used herein.

  1.1.   “Affiliate” means, with respect to any person, any other person (other
than an individual) that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such person. For this purpose, “control” means the direct or indirect ownership
of fifty percent (50%) or more of the outstanding capital stock or other equity
interests having ordinary voting power.     1.2.   “Agreement” means this APX
Settlement and Release of Claims Agreement as the same may be amended, modified,
supplemented, or replaced from time to time by written agreement of the Parties.
    1.3.   “APX” means APX Inc. also having done business as the Automated Power
Exchange.

2



--------------------------------------------------------------------------------



 



  1.4.   “APX Escrow Account” shall have the meaning provided in Section 4.5.  
  1.5.   “APX Holding Account” means the account that APX uses to cash clear PX
and ISO amounts for APX Participants.     1.6.   “APX Monetary Reserve” means
one or more APX accessible accounts maintained with Comerica Bank – California,
or a successor entity appointed by APX, that contains cash to secure all or a
portion of the obligations of certain APX Participants.     1.7.   “APX
Participant” means the entities identified on Exhibit A attached hereto and
their respective Guarantors.     1.8.   “APX Payment Recipients” mean all APX
Participants entitled to receive a net payment pursuant to this Agreement, as
indicated in Exhibit B attached hereto.     1.9.   “APX Related Claims” means
all claims, demands, causes of action, offsets or setoffs and any resulting
losses, damages, expenses, attorneys’ fees and court costs that the Parties and
their Affiliates or Guarantors have or may have against each other and their
Affiliates or Guarantors in the FERC Proceedings during the Settlement Period
arising out of the APX’s participation in the PX and ISO centralized markets for
wholesale electricity including, but not limited to (a) ISO Amendment 51 and/or
ISO GFN Adjustments involving APX and included in the cash clearing for APX
Transactions and (b) FERC refunds for APX Transactions during the Settlement
Period.     1.10.   “APX Transactions” means energy and ancillary services bids,
offers, purchases, sales and related transmission schedules submitted and/or
completed by APX in the ISO and PX centralized markets and all APX Participant
bids and offers, and resulting transactions, that APX cleared among APX
Participants.     1.11.   “Authorized Person” means a representative of a Party
with authority to bind the Party to the terms of this Agreement.     1.12.  
“Bankruptcy Code” means Title 11 of the United States Code, as the same may be
amended from time to time.     1.13.   “Bankruptcy Rule 9019 Motion” has the
meaning set forth in Section 7.5.     1.14.   “Business Day” means a calendar
day falling within Monday through Friday except for Federal holidays.     1.15.
  “California Parties” means collectively, Pacific Gas and Electric Company,
Southern California Edison Company, San Diego Gas & Electric Company, the People
of the State of California, ex rel. Bill Lockyer, Attorney General, the
California Department of Water Resources acting solely under authority and
powers created by California Assembly Bill 1 from the First Extraordinary
Session of 2000-2001, codified in Sections 80000 through 80270 of the California
Water Code (“CERS”), the California Electricity Oversight Board, and the
California Public Utilities Commission.

3



--------------------------------------------------------------------------------



 



  1.16.   “Calpine Bankruptcy Cases” means collectively, the cases commenced
under Chapter 11 of the Bankruptcy Code by Calpine Corporation and certain
affiliates on or after the initial petition date of December 20, 2005, styled In
re Calpine Corporation, et al., Chapter 11 Case Nos. 05-60200 (BRL), et al.,
Jointly Administered, pending before the United States Bankruptcy Court for the
Southern District of New York.     1.17.   “Calpine Bankruptcy Court” means the
court before which the Calpine Bankruptcy Cases are pending: United States
Bankruptcy Court, Southern District of New York.     1.18.   “Calpine Bankruptcy
Court Order” means the Calpine Bankruptcy Court order granting the Required
Calpine Bankruptcy Court Approval regardless of whether such order or orders are
subject to appeal; provided that such order or orders have not been stayed
pending such appeal.     1.19.   “Contributing Seller” has the meaning given in
Section 4.4.     1.20.   “EESI” means Enron Energy Services, Inc.     1.21.  
“Enron” or the “Enron Parties” means EPMI and EESI.     1.22.   “Enron
Bankruptcy Cases” means, collectively, the cases commenced under Chapter 11 of
the Bankruptcy Code by the Enron Debtors and certain affiliates on or after the
Initial Petition Date, styled In re Enron Corp. et al., Chapter 11 Case
No. 01-16034 (AJG) Jointly Administered, pending before the Enron Bankruptcy
Court.     1.23.   “Enron Bankruptcy Court” means the court before which the
Enron Bankruptcy Cases are pending: United States Bankruptcy Court, Southern
District of New York.     1.24.   “Enron Bankruptcy Court Order” means the Enron
Bankruptcy Court order granting the Required Approval with respect to the Enron
Bankruptcy Proceedings, in accordance with Sections 7.1 and 7.3 of this
Agreement.     1.25.   “Enron Bankruptcy Proceedings” means, collectively, the
Enron Bankruptcy Cases and all related adversary proceedings, claims objection
proceedings, and appeals pending before the Enron Bankruptcy Court and the
United States District Court for the Southern District of New York, and any
proceedings on remand.     1.26.   “Enron-California Parties Settlement
Agreement” means that certain settlement between Enron, the California Parties,
and the FERC’s Office of Market Oversight and Investigations (“OMOI”) approved
by FERC in an order dated November 15, 2005.     1.27.   “Enron Debtors” means
EPMI and EESI, together with their Affiliates, all as debtors in possession (or
reorganized debtors) on behalf of themselves and their respective estates.    
1.28.   “Enron Non-Settling Parties” has the meaning given in Section 2.2.1.

4



--------------------------------------------------------------------------------



 



  1.29.   “Enron Plan” means the Supplemental Modified Fifth Amended Joint Plan
of Affiliated Debtors Pursuant to Chapter 11 of the Bankruptcy Code confirmed by
the Enron Bankruptcy Court on or about July 15, 2004, in the Enron Bankruptcy
Cases as it may be amended, modified, or supplemented from time to time in
accordance with the terms thereof.     1.30.   “Enron PX Collateral” means the
cash collateral and letter of credit proceeds held in the Enron PX Collateral
Account totaling one hundred forty five million four hundred fifty two thousand
nine hundred forty seven dollars and no cents ($145,452,947) as of November 30,
2006 and including any additional accrued interest prior to distribution as
required herein.     1.31.   “Enron PX Collateral Account” means the Bank of New
York Trust company, N.A. segregated escrow sub-accounts Number 028269 identified
to EPMI.     1.32.   “Enron Settlement Amount” means eleven million dollars and
no cents ($11,000,000).     1.33.   “Enron Settlement Reserve” has the meaning
given in Section 2.2.1.     1.34.   “EPMI” means Enron Power Marketing, Inc.    
1.35.   “Execution Date” means, with respect to a Sponsoring Party, the date
upon which this Agreement has been executed by such Party, including execution
by any Party in accordance with Section 9.2 of this Agreement.     1.36.  
“Existing Global Settlements” are those listed on Exhibit F.     1.37.   “FERC”
means the Federal Energy Regulatory Commission.     1.38.   “FERC Proceedings”
means the Refund Proceeding and any related appeals and/or petitions for review
and any proceedings on remand relating to the foregoing proceeding insofar and
only to the extent that such proceedings are related to the APX Transactions.  
  1.39.   “FERC Settlement Order” means a FERC order meeting the requirements
for a Required FERC Approval in accordance with Section 7 of this Agreement,
regardless of whether such order is subject to requests for rehearing or appeals
and regardless of whether such order is subsequently modified or reversed by
FERC or a court subsequent to the Settlement Effective Date; provided that on
the Settlement Effective Date, such order has not been stayed by FERC or a
reviewing court pending such rehearing or appeal.     1.40.   “Final and
Non-Appealable” with respect to an order of the Enron Bankruptcy Court, shall
mean such order has not been reversed, stayed, modified, amended or vacated and
as to which (a) any appeal taken, petition for certiorari or motion for
rehearing or reconsideration that has been filed, has been finally determined or
dismissed or (b) the time to appeal, seek certiorari or move for reconsideration
or rehearing has expired and

5



--------------------------------------------------------------------------------



 



      no appeal, petition for certiorari or motion for reconsideration or
rehearing has been timely filed.     1.41.   “Final Staff Report” means the
final report entitled “Final Report on Price Manipulation in Western Markets —
Fact-Finding Investigation of Potential Market Manipulation of Electric and
Natural Gas Prices” issued by FERC staff on March 26, 2003 in FERC Docket
No. PA02-2.     1.42.   “FPA” means the Federal Power Act, as codified at 16
U.S.C. §791a et. seq., as the same may be amended from time to time.     1.43.  
“Governmental Authority” means any “governmental unit” as defined in Section 101
of the Bankruptcy Code.     1.44.   “Guarantor” means with respect to a Party,
one who guarantees the payment obligations of the Party pursuant to the
applicable ISO tariff, the PX tariff or the APX Participant agreement.     1.45.
  “Initial Distribution” has the meaning given in Section 4.5.     1.46.  
“Initial Petition Date” means December 2, 2001, the date certain that the Enron
Debtors, including EPMI and EESI, filed petitions for relief under Chapter 11 of
the Bankruptcy Code and commenced the Enron Bankruptcy Cases in the Enron
Bankruptcy Court.     1.47.   “Initial Staff Report” means the Initial Report
released by FERC staff on August 13, 2002 in connection with the FERC
investigation in FERC Docket No. PA02-2.     1.48.   “ISO” means the California
Independent System Operator Corporation, a California public benefit
corporation, and any successor thereto.     1.49.   “ISO Amendment 51” means the
system recalculation performed by the ISO pursuant to procedures described by
the ISO in filings made in FERC Docket No. ER03-746, the purpose of which was to
establish the appropriate baseline against which to apply the mitigated market
price methodology to applicable APX Transactions during the Refund Period.    
1.50.   “ISO GFN Adjustments” means ISO adjustments for the April 1998 to
June 20, 2001 timeframe made pursuant to an approved good faith negotiation that
are to be cash cleared in connection with the Refund Proceeding.     1.51.  
“Material Change Notice” has the meaning given in Section 7.4.     1.52.   “Net
Buyers” mean all APX Participants that, on a net basis and without regard to
Short Payments owed to them, are entitled to refunds for APX Transactions during
the Refund Period, as indicated in Exhibit B by the designation “NB”.

6



--------------------------------------------------------------------------------



 



  1.53.   “Net Sellers” mean all APX Participants that, on a net basis and
without regard to Short Payments owed to them, are identified as potential
refund payers for APX Transactions during the Refund Period, as indicated in
Exhibit B by the designation “NS”.     1.54.   “Party” and “Parties” have the
meanings set forth in the preamble to this Agreement and is inclusive of their
Affiliates and Guarantors.     1.55.   “Pre-Refund Period” means the period from
May 1, 2000 through October 1, 2000.     1.56.   “PX” means the California Power
Exchange Corporation, a California public benefit corporation.     1.57.  
“Refund Period” means the period from October 2, 2000 through June 20, 2001.    
1.58.   “Refund Interest Reserve” has the meaning set forth in Section 4.1.3.  
  1.59.   “Refund Proceeding” means San Diego Gas & Electric Co., et al., FERC
Docket No. EL00-95, et al.     1.60.   “Required Approvals” means the Required
FERC Approval and Required Enron Bankruptcy Court Approval.     1.61.  
“Required Calpine Bankruptcy Court Approval” means an order issued by the
Calpine Bankruptcy Court approving this Agreement, as described in Section 7.4,
authorizing the Calpine to grant releases in Section 6 below and authorizing the
allocation of the Calpine Short Payments and associated interest and the release
of collateral as set forth in Section 4.3.     1.62.   “Required Enron
Bankruptcy Court Approval” means issuance of an Enron Bankruptcy Court Order
that is Final and Non-Appealable.     1.63.   “Required FERC Approval” means an
order issued by FERC approving this Agreement as required herein in Section 7.  
  1.64.   “Retained Enron PX Collateral” has the meaning given in Section 4.2.  
  1.65.   “Scheduled Liabilities” means the liability schedules prepared and
filed by the Enron Debtors with the Enron Bankruptcy Court at or about the time
the Enron Debtors filed the Enron Bankruptcy Cases, reflecting sums owed to
various third parties.     1.66.   “Seller Contribution Funding Agreement” has
the meaning given in Section 4.4.     1.67.   “Seller Funding Amount” has the
meaning given in Section 4.4.     1.68.   “Settlement Effective Date” has the
meaning set forth in Section 2.3.     1.69.   “Settlement Period” means the
combined Pre-Refund Period and Refund Period.

7



--------------------------------------------------------------------------------



 



  1.70.   “Shortpay Interest Reserve” has the meaning set forth in
Section 4.1.3.     1.71.   “Short Payments” means all funds owed to any APX
Participant by the ISO or PX in connection with its APX Transactions during the
Settlement Period, inclusive of unpaid soft cap reversals and PX default payment
funds held in escrow by the PX as well as $234,799 of CAISO Short Payments due
APX Participants for the period July-August 2001.     1.72.   “Sponsoring Party”
means all signatories to this Agreement, including those Parties first
identified above together with those Parties that elect to become a Sponsoring
Party pursuant to Section 9.2.     1.73.   “Subject Parties” means those
entities identified in Exhibit A that are not Sponsoring Parties.     1.74.  
“Supporting Parties” means Puget Sound Energy, Inc. (“Puget”), Avista Energy,
Inc. (“Avista”), and Coral Power, L.L.C. (“Coral”). Avista is both a Sponsoring
Party and a Supporting Party. Puget and Coral are signatories to this Agreement
as Supporting Parties for the sole purpose of acknowledging and supporting its
provisions as a means to resolve such parties’ objections to EPMI’s July 20,
2006 motion for release the Enron PX Collateral in FERC Docket Nos. EL00-95-000
and EL00-98-000.

2. CONDITIONS TO EFFECTIVENESS; SETTLEMENT EFFECTIVE DATE; TERMINATION

  2.1.   Agreement Binding as of the Execution Date. Except as provided in
Section 2.4 and Section 4.1.1.2, this Agreement shall be a binding obligation of
each Party immediately upon the Execution Date.     2.2.   Conditions Precedent
to Certain Obligations. The occurrence of the Settlement Effective Date is a
condition precedent to: the obligation of a Party to make payments or to allow
or release claims or defenses under Sections 4, 5 and 6 hereof, and the
effectiveness of all such obligations, allowances, or releases specified
hereunder. It shall also be a condition to the effectiveness of this Agreement
that Enron and the California Parties reach agreement in accordance with
Section 13.6 of the Enron-California Parties Settlement Agreement to modify the
Enron-California Parties Settlement Agreement with respect to APX refunds and
associated interest from CERS set forth in Section 4.1.4, 4.1.5 and 4.3.3 such
that the Enron–California Parties Settlement Agreement is consistent with
Section 4.1.1.1 of this Agreement with respect to the rights of Enron Non
Settling Parties; provided this condition may be waived by Enron subject to
Enron’s full and complete performance of the Enron-California Parties Settlement
Agreement including sections 4.1.4, 4.1.5, and 4.3.3 thereof. It shall be a
further condition to the effectiveness of this Agreement, unless expressly
waived by Enron, that, in accordance with Section 7 and unless the FERC
Settlement Order makes an express, specific finding to the contrary, the FERC
Settlement Order shall be deemed and construed as an order finding and
concluding:

8



--------------------------------------------------------------------------------



 



  2.2.1.   The following funds are sufficient and adequate to protect the
interests of Enron Non-Settling Parties: (a) the Enron Settlement Amount, plus
(b) the Retained Enron PX Collateral, to create a total fund of fourteen million
five hundred thousand dollars and no cents ($14,500,000.00) in the Enron PX
Collateral Account (the “Enron Settlement Reserve”), plus (c) the funds already
set aside in escrow (approximately $2.8 million) pursuant to the
Enron-California Parties Settlement Agreement for “Non-Settling Participants”
(as that term is defined in the Enron-California Parties Settlement Agreement)
so long as they remain “Non-Settling Participants” (the “Enron Non-Settling
Parties”), such funds totaling approximately $17.3 million, provided, however,
that the Enron Settlement Reserve shall be used, if and only if, any refund
amounts due to the Enron Non-Settling Parties from Enron (as determined by FERC)
resulting from participation in the ISO and PX markets are unpaid directly as a
result of EPMI’s bankruptcy or otherwise.     2.2.2.   The allocation of the
Enron Settlement Reserve for the Enron Non-Settling Parties set forth in
Exhibit D is appropriate to protect the interests of the Supporting Parties, as
well as the other Enron Non-Settling Parties, as described in Exhibit D, if and
only if, any refund amounts due to the Enron Non-Settling Parties from Enron (as
determined by FERC) resulting from participation in the ISO and PX markets are
unpaid directly as a result of EPMI’s bankruptcy or otherwise.     2.2.3.  
Subject to the terms and conditions of this Agreement, EPMI’s motion for release
of the Enron PX Collateral is reasonable and the PX is ordered to immediately
release from the Enron PX Collateral Account to EPMI, for payment to its
creditors under the Enron Plan, the balance of EPMI’s assets held by the PX in
excess of the Enron Settlement Reserve, plus applicable interest, in the amount
of one hundred forty one million nine hundred fifty two thousand nine hundred
forty seven dollars and no cents ($141,952,947.00) (which amount reflects the
balance in the Enron PX Collateral account as of November 30, 2006 plus the
Enron Settlement Amount less the Enron Settlement Reserve), plus interest
accrued on the Enron PX Collateral after November 30, 2006.

  2.3.   Settlement Effective Date. The “Settlement Effective Date” shall occur
on the beginning of the third Business Day following the latest of the following
dates: (i) the date when the Required FERC Approval (as defined in Section 7)
has been issued, provided that a Material Change Notice has not been timely and
properly given by a Sponsoring Party as to such approval in accordance with
Section 7.4 (unless the other Sponsoring Parties agree in writing, on or before
March 1, 2007, that the Settlement Effective Date has occurred notwithstanding
any such Material Change Notice), and (ii) the date when the Required Enron
Bankruptcy Court Approval has been received provided that no Material Change
Notice has been timely and properly given by a Sponsoring Party as to such
approval in accordance with Section 7.4 (unless the other Sponsoring Parties
agree in writing, on or before March 1, 2007, that the Settlement Effective Date
has occurred notwithstanding any such Material Change Notice). On

9



--------------------------------------------------------------------------------



 



      the Settlement Effective Date, Enron shall provide the Sponsoring Parties
and the PX with written notice of the occurrence of the Settlement Effective
Date.     2.4.   Termination. This Agreement shall terminate in the event any of
the following occurs, and not otherwise: (a) unless waived by Enron, if a
fully-executed Agreement constituting part of an offer of settlement pursuant to
Rule 602 of FERC’s Rules of Practice and Procedure, along with a motion for
expedited approval, is not filed with FERC on or before January 5, 2007;
(b) unless waived by Enron, if FERC has not issued an order approving the
Agreement by March 1, 2007; (c) as to the FERC Settlement Order, FERC issues an
order denying approval of this Agreement, or a Sponsoring Party provides to the
other Sponsoring Parties with a Material Change Notice and the other Sponsoring
Parties do not agree in writing on or before March 1, 2007 that the Settlement
Effective Date has occurred notwithstanding the Material Change Notice; (d) as
to the Enron Bankruptcy Court Order, the Enron Bankruptcy Court issues an order
denying approval of this Agreement, or a Sponsoring Party provides to the other
Sponsoring Parties with a Material Change Notice and the other Sponsoring
Parties do not agree in writing on or before March 1, 2007 that the Settlement
Effective Date has occurred notwithstanding the Material Change Notice; or
(e) the Settlement Effective Date has not occurred by the third Business Day
after March 1, 2007, unless all Sponsoring Parties consent voluntarily in
writing to an extension of such date. Upon the occurrence of the Settlement
Effective Date, this Agreement shall not thereafter terminate for any reason.
The Sponsoring Parties agree that from and after the Settlement Effective Date
(i) they shall be bound by the terms of this Agreement notwithstanding any order
or ruling reversing, remanding or otherwise modifying this Agreement on
rehearing, reconsideration, appeal or remand of the Enron Bankruptcy Court Order
and/or the FERC Settlement Order, and (ii) they shall use reasonable efforts to
defend and preserve the terms of this Agreement against any such order or
ruling.     2.5.   Effect of Termination. In the event of termination pursuant
to Section 2.4, this Agreement shall be of no further force or effect, with all
rights, claims, defenses, duties, and obligations of the Parties thereafter
restored as if this Agreement had never been executed.

3. SETTLEMENT AND ACKNOWLEDGMENT

  3.1.   Acknowledgement of Compromise. The payments and other consideration
agreed to in this Agreement, along with the covenants and obligations herein,
settle and compromise the APX Related Claims and/or defenses of the Parties
against each other in the various proceedings described in Exhibit C attached
hereto and avoid costly, protracted and uncertain litigation and ensure
expedient release of payments under the Agreement.

10



--------------------------------------------------------------------------------



 



4. MONETARY CONSIDERATION PROVIDED BY THE PARTIES

  4.1.   Monetary Consideration. The monetary settlement consideration exchanged
by the Parties shall be comprised of the following terms pursuant to the FERC
Settlement Order:

  4.1.1.   The Parties shall pay and be paid the amounts set forth on Exhibit B
attached hereto, subject to the following adjustments:

  4.1.1.1.   Enron shall be paid the Enron Settlement Amount ($11,000,000.00)
from the APX Escrow Account within ten (10) Business Days of the Settlement
Effective Date, which funds shall be used to establish the Enron Settlement
Reserve as described in Section 4.2 below. Notwithstanding any other provision
in this Agreement and subject to Section 2.2 of this Agreement with regard to
Sections 4.1.4, 4.1.5 and 4.3.3 of the Enron-California Parties Settlement
Agreement, the Enron Settlement Amount is not subject to any adjustment for any
reason as of the Settlement Effective Date.     4.1.1.2.   Calpine’s rights and
obligations under this Agreement shall be null and void unless the Required
Calpine Bankruptcy Court Approval is received on or before February 28, 2007.
Calpine shall provide written notice to the Sponsoring Parties immediately upon
the receipt of the Required Calpine Bankruptcy Court Approval. In the event that
Calpine does not obtain the Required Calpine Bankruptcy Court Approval by
February 28, 2007, then Calpine shall be excluded from this Agreement and the
amounts to be paid to Net Buyers, as reflected in Exhibit B shall be reduced on
a pro rata basis, by the amount of Calpine’s contribution to the settlement, as
reflected in Exhibit B and APX shall proceed to make proportional assignment of
its rights, title and interest in Proof of Claim No. 3655 in the Calpine
Bankruptcy Cases to the Net Buyers reflected on Exhibit B. In this event, the
Parties retain all rights and claims otherwise available to them against
Calpine, including but not limited to, in the FERC Proceedings and the Calpine
Bankruptcy Case, and this Agreement shall have no effect on those rights and
claims.     4.1.1.3.   In the event that any Party is excluded from this
Agreement pursuant to Section 9.3, then the amounts to be paid to Net Buyers, as
reflected in Exhibit B shall be increased or decreased on a pro rata basis by
the amounts allocated to such Party as reflected in Exhibit B.     4.1.1.4.   In
the event that amounts due and owing to the APX from the ISO and/or PX are
reduced or not paid for any reason, the amounts to be paid to Net Buyers, as
reflected in Exhibit B, shall be decreased on a

11



--------------------------------------------------------------------------------



 



      pro rata basis by the amount the ISO and/or PX fail to pay APX. Tractebel
will waive its cost recovery filing as moot upon the Settlement Effective Date
and will file to withdraw its filing with prejudice as of the date the FERC
Settlement Order becomes final and non-appealable. The ISO and PX shall not
reduce the refunds to be paid to APX on account of Tractebel’s cost recovery
filing.     4.1.1.5.   Within five (5) Business Days following the Settlement
Effective Date, APX shall initiate the necessary actions to opt-in to the
Existing Global Settlements set forth on Exhibit F, and thereafter use its best
efforts to successfully complete such opt-ins. APX shall provide status reports
of its efforts in this respect to the Net Buyers at no less than monthly
intervals. Within two (2) Business Days following the filing of this Agreement
with FERC, APX will supply a copy of this Agreement and all Exhibits to each of
the named sellers in the Global Settlement Agreements listed in Exhibit F of
this Agreement, and specifically advise each such seller of the existence of
this Section 4.1.1.5. To the extent that the California Parties and the named
sellers under the Existing Global Settlements agree to waive the deadline
provisions for opting into those Global Settlements, APX will opt-in to the
Existing Global Settlements within five (5) Business Days of the Settlement
Effective Date, or as soon thereafter as any such waivers are provided. All
amounts, including interest, paid to APX as a result of it opting into the
Existing Global Settlements will be paid to APX in accordance with the terms of
those Settlements, and will be flowed through to the Net Buyers listed on
Exhibit B on a pro rata basis in accordance with the terms of Section 4.5.    
4.1.1.6.   Within two (2) Business Days following the Settlement Effective Date,
APX shall pay or debit, as appropriate, to the APX Participants the net
collateral listed on Exhibit J, provided however, the collateral shown for EESI
on Exhibit J shall be paid as directed in Section 4.5.

  4.1.2.   Subject to any adjustments pursuant to Section 4.1.1, and pursuant to
the procedures set out in Section 4.5, APX shall be ordered to pay and
distribute to APX Payment Recipients, in accordance with the amounts shown on
Exhibit B (a) all refunds owed to and received by APX from the ISO and PX,
including such refunds resulting from APX’s successful opt-in efforts pursuant
to Section 4.1.1.5 of this Agreement, plus interest; plus (b) all Short
Payments, including those arising from payment defaults, owed to APX from the
ISO and PX, to the extent received from the ISO and PX, including interest
subject to Sections 4.1.3 and Section 4.3; plus (c) five million one hundred
sixty one thousand one hundred seventy eight dollars and ninety six cents
($5,161,178.96) held in the APX Holding Account; plus (d) two million forty five
thousand eight hundred twenty two dollars and no cents

12



--------------------------------------------------------------------------------



 



      ($2,045,822.00) held as collateral for EESI, which amount shall be
released by APX from the APX Monetary Reserve to the APX Escrow Account; plus
(e) the Seller Funding Amount under Section 4.4.     4.1.3.   The ISO and PX
will include interest on the refunds and Short Payments that they will provide
APX pursuant to Section 4.5(a) of this Settlement Agreement. The interest will
be determined in accordance with the Commission’s applicable rulings in this
proceeding. To the extent that either the ISO or PX has an interest short-fall
below the interest rates otherwise required by the Commission’s regulations and
rulings in this proceeding related to either the refunds and Short Payments owed
APX for APX Transactions in the PX and ISO centralized markets during the Refund
Period, they will be permitted to hold-back, as necessary, 25 percent of the
interest otherwise owed to APX on the refunds (“Refund Interest Reserve”) and
Short Payments (“Shortpay Interest Reserve”), and subject to Section 4.3
pertaining to Calpine. APX shall distribute all of the interest that it receives
from the ISO and PX to the Net Buyers on Exhibit B on a pro rata basis in
accordance with the provisions of Section 4.5. At the conclusion of the FERC
Proceedings, to the extent that FERC does not require the ISO or PX to utilize
any or all of the Shortpay Interest Reserve and/or the Refund Interest Reserve
to cover interest short-falls related to APX Transactions, the ISO and PX shall
distribute such amounts (inclusive of any actual additional interest that may
accumulate thereon) to APX, and APX shall distribute any such amounts within
five (5) Business Days of receipt to the Net Buyers listed on Exhibit B on a pro
rata basis.     4.1.4.   To the extent any net refunds, including interest
related thereto, are paid by the ISO and/or PX to the APX for APX Transactions
during the Pre-Refund Period, those amounts shall be paid and distributed to the
Net Buyers on Exhibit B in proportion to their pro rata share of APX
Transactions during the Pre-Refund Period. This Agreement does not address who
is responsible for any refunds (if any) that FERC may hereafter direct be paid
to the ISO and/or PX in respect of APX Transactions for the Pre-Refund Period;
provided, however, that in no event will EPMI/EESI or APX itself have any
responsibility for paying any such refunds. All Parties reserve their rights to
contest any proposal that refunds are owed in respect of APX Transactions
refunds for the Pre-Refund Period and to appeal any finding by FERC that such
refunds are owed for the Pre-Refund Period; provided, however, that with respect
to the Settlement Period in its entirety, no claim for intra-APX market refunds
will be advanced by any Party. Under no circumstances will the operation of this
Section 4.1.4 alter, decrease, increase or otherwise change the fixed amounts
due Enron pursuant to Section 4.1.1.1 hereof.

  4.2.   Enron Settlement Reserve. The Enron Settlement Amount shall be
transferred from the APX Escrow Account to the Enron PX Collateral account. In
addition, Enron hereby agrees to set aside an additional three million five
hundred thousand dollars and no cents ($3,500,000.00) in funds from the Enron PX
Collateral (the “Retained Enron

13



--------------------------------------------------------------------------------



 



      PX Collateral”) to establish the Enron Settlement Reserve in the total
amount of fourteen million five hundred thousand dollars and no cents
($14,500,000.00) to be held in the Enron PX Collateral Account as described in
Section 2.2.1. The Enron Settlement Reserve is available to settle the claims of
the Enron Non-Settling Parties, if and only if, any refund amounts due to the
Enron Non-Settling Parties from EPMI (as determined by FERC) resulting from
Enron’s participation in the PX and ISO markets are unpaid for any reason
directly as result of EPMI’s bankruptcy or otherwise. In the event that the
Enron Settlement Reserve for Enron Non-Settling Parties is not needed for the
Enron Non-Settling Parties and/or Supporting Parties for the purpose stated,
then the balance plus accrued interest shall be paid to EPMI by the PX at the
earliest possible date without further action by EPMI.     4.3.   Calpine
Monetary Consideration. Of the Short Payments plus interest owed to Calpine,
Calpine hereby agrees, subject to receipt of the Required Calpine Bankruptcy
Court Approval on or before February 28, 2007, to release and contribute on the
Settlement Effective Date two million five hundred eighty nine thousand two
hundred fifty one dollars and no cents ($2,589,251.00) plus interest accrued on
this amount to the APX Escrow Account. So long as the Required Calpine
Bankruptcy Court Approval has been received on or before February 28, 2007, upon
receipt of amounts owed to it by the PX and ISO the APX shall, within ten (10)
days of the Settlement Effective Date, pay to Calpine the sum of (a) the
remaining two million five hundred eighty nine thousand two hundred fifty one
dollars and no cents ($2,589,251.00) of Short Payments, plus (b) interest
accrued on this amount, plus (c) the Calpine collateral shown on Exhibit J.
Subject to receipt of the Required Calpine Bankruptcy Court Approval on or
before February 28, 2007, APX, the Enron Parties, and Constellation NewEnergy,
Inc. agree to withdraw with prejudice their proofs of claims against Calpine in
the Calpine Bankruptcy Cases, in the form and substance of the notices of
withdrawal attached as Exhibit E hereto including without limitation, Proof of
Claim Nos. 3655 filed by APX, 2998 filed by Constellation NewEnergy, Inc., and
4079 and 4087 filed by the Enron Parties. Calpine, APX, Constellation NewEnergy,
Inc. and the Enron Parties agree that each shall act reasonably and in good
faith to cooperate and to take all reasonable steps to secure satisfaction of
the terms specified in this Section 4.3. Upon the Settlement Effective Date and
subject to the Required Calpine Bankruptcy Court Approval being received no
later than February 28, 2007, that part of Proof of Claim No. 5285 filed by FERC
concerning APX Transactions and APX Related Claims and the claims of the Subject
Parties in the Calpine Bankruptcy Cases concerning APX Transactions and APX
Related Claims, if any, shall be deemed to have been satisfied. Other than the
claims identified in this Section 4.3, the Sponsoring Parties represent that no
other claims have been filed by the Sponsoring Parties in the Calpine Bankruptcy
Cases for APX Related Claims. No claim filed in the Calpine Bankruptcy Cases by
any of the Parties for non-APX Related Claims shall be affected in any way by
this Agreement.     4.4.   Seller Contributions. As part of the aggregate
consideration paid for the settlement, certain Net Sellers (each a “Contributing
Seller” and together the “Contributing Sellers”) have entered into a written
payment agreement with APX (the “Seller Contribution Funding Agreement”) that
(a) directs APX to function as agent for the net

14



--------------------------------------------------------------------------------



 



      payees under the settlement and (b) prohibits disclosure of the identity
of any of the Contributing Sellers or their respective payment amounts. Pursuant
to the terms of the Seller Contribution Funding Agreement, the Contributing
Sellers will forward to APX fixed dollar amounts totaling in the aggregate of
one million two hundred fifty thousand dollars and no cents ($1,250,000.00) (the
“Seller Funding Amount”), with such payments to be made by each such
Contributing Seller via wire transfer to APX within five (5) Business Days of
the date of the Settlement Effective Date in compliance with the terms of
Section 4.5 of this Agreement. APX shall provide all Sponsoring Parties with
written confirmation that the APX has received the aggregate Seller Funding
Amount within seven (7) Business Days of the date of the Settlement Effective
Date. In the event that a Contributing Seller does not comply with its
obligation under the Seller Contribution Funding Agreement to make a required
payment, APX shall disclose, to any APX Payment Recipient hereunder requesting
such disclosure, the identity of such noncompliant Contributing Seller and the
amount of such Contributing Seller’s required payment under the Seller
Contribution Funding Agreement, and any such APX Payment Recipient hereunder has
standing to and may seek to enforce such payment obligation directly against any
such noncompliant Contributing Seller.     4.5.   Payments. Within five
(5) Business Days of the Settlement Effective Date, in order to facilitate the
distribution of funds by APX to the APX Payment Recipients, (a) the ISO and PX
shall release to APX all funds owed to APX, including refunds and Short Payments
for APX Transactions during the Refund Period, plus interest thereon, subject to
the provisions of Section 4.1.3 regarding interest, (b) the Parties required to
release receivables reflected in Exhibit B shall provide such releases to APX;
(c) APX shall release five million one hundred sixty one thousand one hundred
seventy eight dollars and ninety six cents ($5,161,178.96) in the APX Holding
Account; (d) APX shall release from the APX Monetary Reserve two million forty
five thousand eight hundred twenty two dollars and no cents ($2,045,822.00) held
as collateral for Enron; and (e) the Contributing Sellers shall pay the Seller
Funding Amount. All amounts referred to in the preceding sentence shall be
placed in a segregated account to be established by the APX at its expense for
purposes of effectuating this Agreement (the “APX Escrow Account”). Within ten
(10) Business Days of the Settlement Effective Date, APX shall distribute all of
the monies contained in the APX Escrow Account to the APX Payment Recipients
shown on Exhibit B on a pro rata basis in accordance with Exhibit B, as may be
adjusted pursuant to Section 4.1.1 (the “Initial Distribution”). All funds, if
any, owed to APX related to APX’s opt-in to the Existing Global Settlements in
accordance with Section 4.1.1.5, shall be placed in the APX Escrow Fund
immediately upon receipt. APX shall thereafter provide notice to the Parties of
the amount and source of such funds received, and shall distribute all such
funds to Net Buyers shown on Exhibit B on a pro rata basis within five
(5) Business Days of receipt. Any failure or delay in receipt of payments, or
the timing of the receipt of any funds related to APX’s opt-in to the Existing
Global Settlements, shall not alter or prevent in any manner the immediate
release of the balance of the Enron PX Collateral, as contemplated in
Section 2.2.3 and the FERC Settlement Order. To the extent that APX receives
additional funds covered by this Agreement from the ISO and/or the PX after the
Initial Distribution, APX shall immediately notify

15



--------------------------------------------------------------------------------



 



      the Parties of such receipt and distribute such additional funds within
two (2) Business Days of receipt to the APX Payment Recipients shown on
Exhibit B on a pro rata basis in accordance with Exhibit B.

5. NON-MONETARY CONSIDERATION

  5.1.   Additional Consideration Exchanged. Simultaneous with the Settlement
Effective Date, additional non-monetary consideration shall be, and shall be
deemed to have been, exchanged in the form and substance of the mutual releases
set forth in Section 6.     5.2.   UC Davis Medical Center. The UC Davis Medical
center represents that the generation unit at the University of California Davis
Medical Center only sold ancillary services to the ISO during the Refund Period.
APX submitted unit-specific bids and schedules on behalf of the Regents of the
University of California (“Regents”) to the ISO and APX received unit-specific
dispatch instructions and ancillary service awards from the ISO. Settlement
statements from the ISO clearly identify all UC Davis Medical Center schedules
and transactions by unit designation for instructed energy, deviations and
ancillary service award. If the Regents and the California Parties reach a
settlement of refund issues related to APX Transactions prior to the Settlement
Effective Date, the Regents shall be excluded from this Agreement. The APX
Participants will not impede the Regents from settling issues directly related
to the APX Transactions with the California Parties.

6. SCOPE OF SETTLEMENT AND RELEASES; RELEASES AND WAIVERS

  6.1.   Settlements of Proceedings by the Parties. Subject to the Required
Approvals under this Agreement, all claims by any Party against any other Party
for refunds, disgorgement of profits, or other monetary or non-monetary remedies
for the APX Related Claims, including without limitation those claims described
in Section 6.2 through 6.6, shall be deemed resolved with prejudice and settled
simultaneously with the Settlement Effective Date.     6.2.   Releases by Enron
Under the Bankruptcy Code. Effective on the Settlement Effective Date, each of
the Enron Debtors, acting on behalf of themselves and on behalf of each of their
respective estates and on behalf of any party (or parties) purporting to act on
behalf of the estates of each of the Enron Debtors, and on behalf of the
Reorganized Debtors (as defined in the Enron Plan), release the Parties from any
and all claims, obligations, causes of action and liabilities arising from the
APX Related Claims including but not limited to, any and all such claims,
obligations, causes of action and/or liabilities arising from APX Related Claims
(a) under any of Sections 542, 543, 544, 545, 547, 548, 549, or 553 of the
Bankruptcy Code to avoid any alleged transfer to or seek turnover from the
Parties, (b) under Section 550 of the Bankruptcy Code to recover any such
alleged transfer, (c) under Section 510(c) of the Bankruptcy Code to subordinate
any claim of the Parties, or (d) under Sections 502(d) or 502(j) of the
Bankruptcy Code and/or any claims arising under or in connection with
contract(s) and/or transactions for the purchase and sale of electric power and
related products and services.

16



--------------------------------------------------------------------------------



 



  6.3.   Releases by Calpine Under the Bankruptcy Code. Subject to receipt of
the Required Calpine Bankruptcy Court Approval on or before February 28, 2007,
effective on the Settlement Effective Date, Calpine, acting on its own behalf on
behalf of its estate and on behalf of any party (or parties) purporting to act
on behalf of its estate, releases the Parties from any and all claims,
obligations, causes of action and liabilities arising from the APX Related
Claims including but not limited to, any and all such claims, obligations,
causes of action and/or liabilities arising from APX Related Claims (a) under
any of Sections 542, 543, 544, 545, 547, 548, 549, or 553 of the Bankruptcy Code
to avoid any alleged transfer to or seek turnover from the Parties, (b) under
Section 550 of the Bankruptcy Code to recover any such alleged transfer,
(c) under Section 510(c) of the Bankruptcy Code to subordinate any claim of the
Parties, or (d) under Sections 502(d) or 502(j) of the Bankruptcy Code and/or
any claims arising under or in connection with contract(s) and/or transactions
for the purchase and sale of electric power and related products and services.  
  6.4.   Impact of Settlement on Enron PX Collateral. As a condition of
Agreement, the Parties agree that EPMI shall be paid the Enron PX Collateral in
accordance with Section 2.2.3. The Supporting Parties agree that any objections
to EPMI’s July 20, 2006 motion for release of the Enron PX Collateral in FERC
Docket Nos. EL00-95-000 and EL00-98-000 are resolved by the terms of this
Agreement, including Section 2.2, and hereby agree to withdraw such objections
upon the establishment of the Enron Settlement Reserve in accordance with
Exhibit D, without material modification, and the occurrence of the Settlement
Effective Date. No further action shall be required of the Supporting Parties to
implement the provisions of this Section 6.4.     6.5.   FERC and Federal Power
Act Releases. Subject to Section 6.7 below, the Parties shall, as of the
Settlement Effective Date, forever release, acquit and discharge each other
Party, and their respective present and former agents, attorneys, accountants,
employees, representatives, officers, managers, directors, Affiliates,
subsidiaries, Guarantors, successors and assigns, from all existing and future
claims before the FERC and/or under the FPA, and any amendments to the FPA
pursuant to the Energy Policy Act of 2005, for the Settlement Period, if and to
the extent applicable, relating to the APX Related Claims that the Parties:

  6.5.1.   Charged, collected or were paid unjust, unreasonable or otherwise
unlawful rates, terms or conditions for energy, ancillary services, transmission
or congestion in the Western electricity markets;     6.5.2.   Manipulated the
Western electricity markets in any fashion (including, but not limited to,
claims of economic or physical withholding, gaming, fraud or misrepresentation
or alleged forms of market manipulation discussed in the Initial Staff Report or
Final Staff Report, or any other forms of wrongful conduct, electricity market
manipulation, violation of any applicable tariff, regulation, law, rule or order
relating to the Western electricity markets; or     6.5.3.   Entered into the
APX Transactions when the Western electricity markets were non-competitive.

17



--------------------------------------------------------------------------------



 



  6.6.   Civil Claims Releases. Subject to Section 6.7 below, the Parties shall,
as of the Settlement Effective Date, forever release, acquit and discharge the
other Party and their respective present and former agents, attorneys,
accountants, employees, representatives, officers, managers, directors,
Affiliates, subsidiaries, Guarantors, successors and assigns from all past,
existing and future claims, actions or causes of action for civil damages,
equitable relief and/or attorneys fees, for the Settlement Period, concerning,
pertaining to, arising from or relating to, in whole or in part, directly or
indirectly, the APX Related Claims that the Parties:

  6.6.1.   Charged, collected or were paid unjust, unreasonable or otherwise
unlawful rates, terms or conditions for energy, ancillary services, transmission
congestion in the Western electricity markets;     6.6.2.   Manipulated the
Western electricity market in any fashion (including, but not limited to, claims
of economic or physical withholding, gaming, fraud or misrepresentation or other
alleged forms of market manipulation discussed in the Initial Staff Report or
Final Staff Report, or any other forms of wrongful conduct);     6.6.3.   Were
unjustly enriched by the foregoing released claims or otherwise violated any
applicable tariff, regulation, law, rule or order relating to transactions in
the Western electricity markets;     6.6.4.   Claimed, charged, collected or
retained profits associated with transactions made while the seller was in
violation of orders, directives or regulations of FERC, including orders
granting market-based rate authority or placing express or implied obligations
or conditions on behavior relating to such authority;     6.6.5.   Breached,
defaulted or failed to perform any obligation under any contract, or any
guarantee of payment or performance, for the purchase or sale of electricity
(physical or financial) or related transactions, or engaged in fraud or
misrepresentation in connection therewith; or     6.6.6.   Entered into the APX
Transactions when the Western electricity markets were non-competitive.

  6.7.   Reservations and Limitations on Releases.

  6.7.1.   Claims Reservation. Nothing within, nor any provision of, this
Agreement shall in any way or manner be construed as constituting a waiver or
release of any claims or defenses, positions, grounds, arguments or theories of
relief, which are expressly reserved, as to any of the Non-Settling
Participants.     6.7.2.   Existing or Future Proceedings. Subject to the
provisions of Section 3.1, the Parties shall remain free to participate in any
existing or future proceeding, or to initiate any proceeding, addressing matters
not settled in

18



--------------------------------------------------------------------------------



 



      this Agreement, including, but not limited to, generic issues concerning
market structure, scheduling rules, generally applicable market rules, and
generally applicable price mitigation.     6.7.3.   No Waiver as to Non-APX
Related Claims. The releases set forth herein apply solely to APX Related Claims
and the Parties hereto and do not constitute a waiver by any of the Parties of
existing or future non-APX Related Claims.     6.7.4.   No Third Party
Beneficiaries or Admissions. This Agreement is not intended to confer upon any
person or entity that is not a Party any rights or remedies hereunder, and no
one, other than a Party, is entitled to rely on any representation, warranty,
covenant, release, waiver or agreement contained herein. Moreover, except for
the purpose of enforcing the terms and conditions of this Agreement as between
and among the Parties, nothing herein shall establish any facts or precedents as
between the Parties and any third parties as to any dispute. Each Party
expressly denies any breach, liability, wrongdoing or culpability with respect
to the claims against it released in this Agreement, or any other matter
addressed in this Agreement, and does not, by execution of this Agreement, admit
or concede any actual or potential breach, fault, wrongdoing or liability in
connection with any facts or claims that have been or could have been alleged
against it with respect thereto. Neither this Agreement, nor any act performed
or document executed pursuant to or in furtherance of this Agreement:

  6.7.4.1.   Is or may be deemed to be, or may be used as, an admission of, or
evidence of, the validity of any released claim, or of any wrongdoing or
liability of any of the Parties;     6.7.4.2.   Is or may be deemed to be, or
may be used as, an admission of, or evidence of, any fault or omission of any of
the Parties in any civil, criminal, regulatory or administrative proceeding in
any court, administrative agency, regulatory authority, or other tribunal; or  
  6.7.4.3.   Shall be offered or accepted in evidence or alleged in any
pleading, except to obtain the Required Approvals, or to enforce the terms of
and obtain the benefits of this Agreement. In no event shall this Agreement, any
of its provisions or any negotiations, statements or court proceedings relating
to them or the settlement contemplated by this Agreement in any way be construed
as, offered as, received as, used as or deemed to be evidence of any kind in any
action, or in any judicial, administrative, regulatory or other proceeding,
except in a proceeding to enforce the terms or obtain the benefits of this
Agreement or to obtain the Required Approvals. The Parties may file this
Agreement in any other action that may be brought against them in order to
support a defense or counterclaim based on principles of res judicata,
collateral estoppel, release, good-faith

19



--------------------------------------------------------------------------------



 



      settlement, judgment bar or reduction or any theory of claim preclusion or
issue preclusion or similar defense or counterclaim.

  6.8.   Effectiveness of Releases; Waiver of Unknown Claims. The Parties
acknowledge and agree that, except as expressly reserved in Section 6.7, it is
their intention that the releases granted pursuant to this Section 6 shall be
effective on the Settlement Effective Date to bar all causes of action, demands
and claims for monetary relief, including costs, expenses, attorneys’ fees,
damages, losses and liabilities of every kind, known or unknown, suspected or
unsuspected, with respect to the APX Related Claims specified in this Section 6.
In furtherance of this intention, the Parties with respect to the specific
matters released herein, each knowingly, voluntarily, intentionally and
expressly waive, as against each other, any and all rights and benefits
conferred by California Civil Code Section 1542 and any law of the United States
and any state or territory of the United States or principle of common law that
is similar to Section 1542 or otherwise provides, in sum or substance, that a
release does not extend to claims which the party does not know or suspect to
exist in its favor at the time of executing the release, which if known by it,
would have materially affected its settlement with the other party. Section 1542
provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

      In connection with such waiver and relinquishment, the Parties each
acknowledge they are aware they may hereafter discover facts in addition to or
different from those which they know or believe to be true and with respect to
the subject matter of this Agreement, but it is their intention hereby, except
as expressly reserved in Section 6.7, to fully, finally and forever settle and
release all matters, disputes, differences, known or unknown, suspected or
unsuspected, asserted or unasserted that are set forth in this Section without
regard to the subsequent discovery or existence of such additional or different
facts. This Agreement is intended to include in its effect all claims
encompassed within this Agreement and releases set forth in this Section 6,
including those which the Parties may not know or suspect to exist at the time
of execution of this Agreement, and this Agreement contemplates the
extinguishment of all such claims arising from the APX Related Claims, except as
expressly reserved in Section 6.7. The releases set forth in this Section 6
shall be, and remain in effect as, full and complete releases, notwithstanding
the discovery or existence of any such additional or different facts relating to
the subject matter of this Agreement.     6.9   Binding Effect. This Agreement,
including the releases contained in Sections 6.2 and 6.3, shall be binding and
inure to the benefit of the Sponsoring Parties, and their respective successors
and assigns, and shall remain in full force and effect, notwithstanding the
entry of an order confirming any Chapter 11 plan in the Enron and/or Calpine
Bankruptcy Cases, an order converting the Enron and/or Calpine

20



--------------------------------------------------------------------------------



 



      Bankruptcy Cases to Chapter 7, or an order dismissing the Enron and/or
Calpine Bankruptcy Cases.

7. REQUIRED APPROVALS; OBTAINING REQUIRED APPROVALS

  7.1.   Required Approvals. This Agreement shall be subject to approval as set
forth in this Section 7 by the Enron Bankruptcy Court and the FERC.     7.2.  
Required FERC Approval. The FERC, by issuance of the FERC Settlement Order(s),
shall approve the terms of this Agreement without material change or condition
unacceptable to any Party (in the exercise of its reasonable discretion) (if so
approved, then such approval shall be a “Required FERC Approval”). Unless the
FERC Settlement Order makes an express, specific finding to the contrary, or
unless expressly waived by Enron, the FERC Settlement Order shall be deemed and
construed, as an order finding and concluding that: (a) the Enron Settlement
Reserve to be retained in the Enron PX Collateral Account is sufficient and
adequate to protect the interests of Non-Settling Participants in the
Enron-California Parties Settlement Agreement for any and all liabilities of any
of the Enron Parties to those Non-Settling Participants with respect to the FERC
Proceedings; and (b) the remainder of the Enron PX Collateral should be and is
hereby ordered to be immediately released to EPMI for payment to its creditors
under the Enron Plan.     7.3.   Required Enron Bankruptcy Court Approval. The
Enron Bankruptcy Court, by entry of the Enron Bankruptcy Court Order that is
Final and Non-Appealable, shall grant the relief sought in the Bankruptcy
Rule 9019 Motion and approve this Agreement without material change or condition
unacceptable to any Party in the exercise of its reasonable discretion (if so
approved, then such approval shall be a “Required Enron Bankruptcy Court
Approval”).     7.4.   Notice of Material Unacceptable Change or Condition. If
any approval described in Section 7.1 and 7.2 and 7.3 includes a change or
condition to the terms of this Agreement that materially and adversely affects
any Sponsoring Party, then the affected Sponsoring Party shall provide to the
other Sponsoring Parties written notice of such material change or condition
(and its lack of consent thereto) within three (3) Business Days of the date of
the issuance of such approval (the “Material Change Notice”). If such Sponsoring
Party gives notice of its lack of consent in the manner described above, then
the applicable approval shall not be deemed to be a “Required FERC Approval” or
a “Required Enron Bankruptcy Court Approval” (as the case may be), and shall not
fulfill the condition that such Required Approval has been obtained for the
purpose of the definition of the Settlement Effective Date unless the other
Sponsoring Parties agree in writing on or before March 1, 2007 that the
Settlement Effective Date has occurred notwithstanding the existence of such
unacceptable material change or condition.     7.5.   Enron Bankruptcy Court
Motion. On or about the same day when this Agreement is filed at FERC, the Enron
Debtors and the Reorganized Debtors (as defined in the Enron Plan) shall file a
motion requesting Enron Bankruptcy Court approval of this

21



--------------------------------------------------------------------------------



 



      Agreement pursuant to Rule 9019 of the Federal Rules of Bankruptcy
Procedure (“Bankruptcy Rule 9019 Motion”), together with a form of order
approving the Bankruptcy Rule 9019 Motion.     7.6.   Calpine Bankruptcy Court
Motion. On or after the day this Agreement is filed at FERC, after obtaining
necessary corporate approvals, and after discussing the terms of the Agreement
with key constituencies in the Calpine Bankruptcy Cases, Calpine shall file a
Bankruptcy Rule 9019 Motion requesting Calpine Bankruptcy Court approval of the
releases to be granted by Calpine in Section 6 above and approval of the
allocation of the Calpine Short Payments and associated interest and release of
collateral as set forth in Section 4.3 above pursuant to Rule 9019 of the
Federal Rules of Bankruptcy Procedure, together with a form of order approving
such Bankruptcy Rule 9019 Motion.     7.7.   Requests for Approval. This
Agreement shall be reviewed by the FERC without prior certification by an
Administrative Law Judge. The Sponsoring Parties will cooperate in obtaining the
Required FERC Approval, Required Enron Bankruptcy Court Approval, and Required
Calpine Bankruptcy Court Approval, in preparing motions requesting such
approvals, and, in the case of the Required Enron Bankruptcy Court Approval and
Required Calpine Bankruptcy Court Approval, in preparing proposed orders
approving this Agreement in a form acceptable to the Sponsoring Parties. The
Bankruptcy Rule 9019 Motions shall include a request that the Enron Bankruptcy
Court’s and Calpine Bankruptcy Court’s approvals and findings become effective
immediately upon entry notwithstanding the ten (10) day stay provided for in
Bankruptcy Rule 6004(g).

8. ISO AND PX ACCOUNTING AND IMPLEMENTATION

  8.1.   FERC-Directed Compliance. The FERC Settlement Order shall constitute
authorization and direction to the APX, ISO and PX to implement the terms of
this Agreement. Upon and as a result of the FERC’s approval of this Agreement in
the FERC Settlement Order, the APX, ISO and/or PX shall be required to do the
following:

  8.1.1.   General Accounting Treatment. APX, ISO and PX shall conform their
books and records to reflect the distributions, payments, offsets, transfers,
deemed resolution of claims, and status of accounts that were made pursuant to
this Agreement.     8.1.2.   Accounting Treatment of Distributions to Parties.
APX, ISO and PX shall reflect on their books and records that the Parties have,
through this Agreement, been paid in full their share of all amounts that were
made pursuant to this Agreement.     8.1.3.   Termination of Interest Accrual.
PX and ISO shall reflect in their books and records, with respect to Parties,
that the accrual of interest at the FERC-established rate on principal amounts
ceases upon the distribution of funds from the PX and/or the ISO to the APX for
purposes of the accounts of the PX and the ISO.

22



--------------------------------------------------------------------------------



 



  8.2.   FTR Payments. Morgan Stanley Capital Group, Inc. (“MSCG”) asserts that,
upon issuance of the FERC Settlement Order, it has resolved all claims by or
against it arising from the FERC Proceedings. No Party to this Agreement shall
object to a request by MSCG to the ISO to disburse amounts owing to MSCG for ISO
Firm Transmission Rights held by MSCG during the 2000-2001 period.

9. OPT-IN RIGHTS AND EXCLUSIONS

  9.1.   Notice. Those APX Participants listed on Exhibit A who have not
executed this Agreement by January 5, 2007 (i.e., Subject Parties) shall be
served (or service shall be attempted) by APX with the Notice attached as
Exhibit G on or before January 8, 2007 providing them with written notice of
this Agreement and their rights hereunder.     9.2.   Right to Become a
Sponsoring Party. A Subject Party may become a Sponsoring Party by providing
notice from an Authorized Representative to the other Parties on or before the
Settlement Effective Date, which notice shall serve as evidence of such Party’s
execution of this Agreement. A Subject Party that becomes a Sponsoring Party
pursuant to this Section 9.2 shall be entitled to any benefits of this Agreement
as of the Execution Date.     9.3.   Rights to Exclusion.

  9.3.1.   Show Cause. A Subject Party may assert and show cause, in accordance
with the settlement comment procedures established by FERC for this Agreement,
as to why such Party should be excluded from this Agreement by the FERC
Settlement Order, and any such Subject Party that is specifically excluded from
this Agreement by the FERC Settlement Order shall not be or be deemed a Party to
this Agreement; provided that all other Subject Parties shall be and be deemed
by the FERC Settlement Order to be bound by this Agreement. The amounts set
forth on Exhibit B shall be adjusted by APX as appropriate to reflect the
deletion of any Subject Party specifically excluded from this Agreement by the
FERC Settlement Order.     9.3.2.   Calpine. Calpine shall obtain entry of the
Calpine Bankruptcy Court Order by February 28, 2007 or shall be excluded from
this Agreement.     9.3.3.   Parties Seeking Approvals. The Parties identified
on Exhibit H represent they cannot obtain the necessary approvals by January 5,
2007 and shall have until January 15, 2007 to obtain such approvals and provide
written notice to the other Parties that such approval has been obtained. Upon
the receipt of the notice contemplated in the preceding sentence, such Party
shall become a Sponsoring Party. If notice is not received by January 15, 2007,
such Party shall be excluded from this Agreement.     9.3.4.   Releases. Any
Party excluded from this Agreement pursuant Sections 9.3.1, 9.3.2 and/or 9.3.3
shall not be deemed to have provided or received any of the waivers, releases,
or other benefits set forth in this Agreement.

23



--------------------------------------------------------------------------------



 



  9.4.   Other Parties. All Subject Parties that do not elect to become a
Sponsoring Party pursuant to Section 9.2 and who are not excluded from this
Agreement pursuant to Section 9.3 shall be deemed to have consented to this
Agreement and shall be bound by its terms.

10. REPRESENTATIONS, WARRANTIES, AND COVENANTS

  10.1.   Representations of Parties. Representations and warranties of Enron
Debtors are not made herein as such matters are to be addressed by the Enron
Bankruptcy Court in the Enron Bankruptcy Court Order. The participation of
Calpine in this Agreement and the representations of Calpine contained herein
are conditioned on entry of the Calpine Bankruptcy Court Order; and Calpine upon
the entry of the Calpine Bankruptcy Court Order and each of the other Parties
makes the following representations and warranties, for itself only, to each
other Party, to be effective from and after the Execution Date:

  10.1.1.   Organizational Status, Power and Authority. The Parties possess all
necessary power and authority to execute, deliver and perform its obligations
under this Agreement.     10.1.2.   Authority to Execute. The execution,
delivery, election to participate in and performance of this Agreement (a) are
within its powers, (b) have been duly authorized by all necessary action on its
behalf and all necessary consents or approvals have been obtained and are in
full force and effect, and (c) do not violate any of the terms and conditions of
any applicable law, or materially violate any contracts to which it is a party.
Each counsel or other Authorized Person executing this Agreement or any of its
Exhibits on behalf of any Party hereto hereby warrants that such Authorized
Person has the full authority to do so.     10.1.3.   Binding Obligation. This
Agreement constitutes a legal, valid and binding obligation, enforceable against
it in accordance with its terms.     10.1.4.   Ownership of Claims. Except as
set forth in this Agreement, it is the sole owner of the bankruptcy, civil, FERC
and any and all other claims and rights that are being addressed, resolved and
compromised by it pursuant to this Agreement and, except as provided in this
Agreement, there has been no sale, assignment, transfer, pledge or
hypothecation, or attempted sale, assignment, transfer, pledge or hypothecation,
by it of any such rights or claims, whether directly, indirectly, by operation
of law or otherwise.     10.1.5.   No Insiders. None of the representatives of
the Parties who have acted as negotiators or decision-makers for a Party (other
than EPMI and EESI) in connection with this Agreement is a current or former
insider or current or former affiliate of EPMI or EESI. For purposes of the
immediately preceding sentence, the terms “insider” and “affiliate” shall have
the meanings given to them in Section 101 of the Bankruptcy Code.

24



--------------------------------------------------------------------------------



 



  10.2.   Further Assurances. The Parties covenant among themselves that at all
times from and after the Settlement Effective Date, they will, upon the
reasonable request of the other Parties, their successors and assigns, execute
and/or deliver such further documents, agreements, instruments, and accounts and
other books of record, and shall cooperate and do such other and further acts,
as may be reasonably necessary to effectuate the terms and provisions of this
Agreement.     10.3.   Mistakes of Fact or Law. In entering and making this
Agreement, the Parties assume the risk of any mistake of fact or law. If the
Parties, or any of them, should later discover that any fact they relied upon in
entering this Agreement is not true, or that their understanding of the facts or
law was incorrect, then the Parties shall not be entitled to seek rescission of
this Agreement by reason thereof. This Agreement is intended to be final and
binding upon the Parties regardless of any mistake of fact or law.     10.4.  
Calpine Successor In Interest. Calpine represents that it is the successor in
interest to Calpine Power Services Company by operation of law pursuant to the
merger of Calpine Power Services Company into Calpine.     10.5.   Constellation
Successor In Interest. Constellation NewEnergy, Inc. represents that it is the
successor in interest to AES New Energy and NewEnergy Ventures.

11. GOVERNING LAW; INTERPRETATION

  11.1.   Governing Law. To the extent not governed by federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of California, without regard to its conflict of laws principles. Each
Party irrevocably waives its right to a jury trial with respect to any
litigation arising under or in connection with this Agreement to the fullest
extent permitted by law.     11.2.   Entire Agreement. This Agreement contains
the entire agreement among the Parties with respect to the subject matter hereof
and there are no agreements, understandings, representations, or warranties
among the Parties other than those set forth or referred to herein. Each of the
Parties expressly disclaims any reliance upon any representations or warranties
not stated herein.     11.3.   Headings. The headings or titles of Sections and
Exhibits used in this Agreement (in bold typeface) are for convenience only and
shall be disregarded in interpreting this Agreement.     11.4.   Parties
Represented by Counsel. The Parties acknowledge that they have sought the advice
of, and have been advised by, legal counsel of their choice in connection with
the negotiation of this Agreement, and that the Parties have willingly entered
into this Agreement with a full understanding of the legal and financial
consequences of this Agreement.     11.5.   Drafting of Agreement. The Parties
acknowledge that (i) this Agreement is the result of negotiations among, and has
been reviewed by, each Party and its respective counsel,

25



--------------------------------------------------------------------------------



 



      and (ii) all Parties contributed to the drafting of this Agreement.
Accordingly, this Agreement shall be deemed to be the product of all Parties,
and no ambiguity shall be construed in favor of or against any Party on the
basis that it drafted the ambiguous provision.     11.6.   Rules of
Interpretation. The following rules of interpretation shall apply to this
Agreement, including all Exhibits:

  11.6.1.   Singular; Plural. Unless the context otherwise requires, words used
in this Agreement shall include in the singular number the plural and in the
plural number the singular.     11.6.2.   Self Reference; Incorporation by
Reference; Cross Reference. Except as otherwise specified herein, all references
in this Agreement to a “Section” or “Exhibit” shall mean a Section or Exhibit of
this Agreement. The words “hereof,” “herein,” and “hereunder,” and words of
similar import when used in this Agreement, including the Exhibits, shall,
unless otherwise specified, refer to this Agreement as a whole and not to any
particular Section, Exhibit or provision of this Agreement, and all references
to Section, Sections or Exhibits shall be to all subparts of such Sections or
Exhibits. All Exhibits or Appendices shall be deemed to be incorporated by
reference and made a part of this Agreement.     11.6.3.   Inclusive of
Permitted Successors. Unless otherwise stated, any reference in this Agreement
to any person or entity shall include its permitted successors and assigns and,
in the case of any Governmental Authority, any entity succeeding to its
functions and capabilities.     11.6.4.   Inclusive References. When used
herein, the words “include,” “includes,” and “including” shall not be limiting
and shall be deemed in all instances to be followed by the phrase “without
limitation.”

12. MISCELLANEOUS

  12.1.   Notices. All notices, demands and other communications between or
among any of the Parties hereunder shall be in writing and shall be deemed to
have been duly given: (i) when personally delivered; (ii) upon actual receipt
(as established by confirmation of receipt or otherwise) during normal business
hours, otherwise on the first (1st) Business Day thereafter, if transmitted by
facsimile or telecopier with confirmation of receipt; (iii) on the date of
receipt when mailed by certified mail, return receipt requested, postage
prepaid; or (iv) on the date of receipt when sent by overnight courier; in each
case, to the addresses set forth in Section 12.2, or to such other addresses as
a Party may from time to time specify by notice to the other Parties given
pursuant to this Section 12.1. Email addresses are provided for convenience only
and do not constitute notice.     12.2.   Parties’ Addresses. Notices required
under this Agreement shall be delivered pursuant to the notice information
provided under Exhibit I of this Agreement.

26



--------------------------------------------------------------------------------



 



  12.3.   Successors and Assigns. Subject to Section 12.8, this Agreement shall
be binding upon and inure to the benefit of the Parties hereto and their
respective permitted successors and assigns. Nothing in this Agreement shall be
construed or interpreted to impart any rights or obligations to any third party
(other than a permitted successor or assignee bound to this Settlement
Agreement).     12.4.   Costs. Except as provided in this Agreement, each of the
Parties shall pay its own costs and expenses, including attorneys’ fees,
incurred in connection with the disputes that are settled herein and the
negotiation, preparation and implementation of this Agreement including costs
and expenses incurred in preparing stipulations, making motions and seeking and
obtaining the Required Approvals.     12.5.   Modifications. This Agreement may
be modified only if in writing and signed by each of the Sponsoring Parties
affected by the proposed modification. No waiver of any provision of this
Agreement or departure from any term of this Agreement shall be effective unless
in writing and signed by the Sponsoring Party giving the waiver. No modification
will be effective unless any approval of the FERC or the Enron Bankruptcy Court
that may be required with respect to such modification, if any, has been
received. Absent agreement of all Sponsoring Parties to the proposed change, the
standard of review for any changes to this Agreement proposed by a Party, a
non-party or FERC acting sua sponte shall be the “public interest” standard of
review set forth in United Gas Pipe Line Co. v. Mobile Gas Service Corp., 350
U.S. 332 (1956), and Federal Power Commission v. Sierra Pacific Power Co., 350
U.S. 348 (1956) (the “Mobile-Sierra” doctrine). The Sponsoring Parties further
stipulate that: (a) the terms of this Agreement were negotiated at arms-length
and were reached voluntarily and in good faith; and (b) the terms of this
Agreement have no adverse impact on retail rates.     12.6.   Waiver. The
failure of any Party hereto to enforce any condition or provision in this
Agreement at any time shall not be construed as a waiver of that condition or
provision unless such waiver is in writing and signed by the waiving Party; nor
shall it forfeit any rights to future enforcement thereof.     12.7.  
Illegality. Should any provision of this Agreement be held illegal, such
illegality shall not invalidate the whole of this Agreement; instead, the
Parties shall, subject to applicable law, use their best efforts to meet and
confer within thirty (30) days of such determination to reform the Agreement and
shall work in good faith to reach agreement within ninety (90) days in order to
give effect to the original intention of the Parties in all material respects.  
  12.8.   Assignments. No rights or obligations herein may be assigned by any
Party without the prior written consent of the other Parties, which consent
shall not be unreasonably withheld.     12.9.   Joint and Several Liability.
Nothing in this Agreement shall be deemed to create any joint and several
liability among the Parties with respect to the APX Related Claims in the FERC
Proceedings to create a “Joint Liability Claim” as that term is defined in the
Enron Plan and the Bankruptcy Code.

27



--------------------------------------------------------------------------------



 



  12.10.   Consents; Acceptance. Unless otherwise expressly provided herein, any
consent, acceptance, satisfaction, cooperation, or approval required of a Party
under this Agreement shall not be unreasonably withheld or delayed.     12.11.  
Choice of Forum. Nothing in this Agreement is intended to effect a choice of
forum, as between the FERC, Enron Bankruptcy Court, and Calpine Bankruptcy Court
for the resolution of any dispute, if any, that may arise under this Agreement.
    12.12.   Expediency. Time shall be of the essence for purposes of construing
and enforcing this Agreement.

     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their duly authorized officers or representatives. This Agreement
may be executed in any number of counterparts, each of which, when executed,
will be deemed to be an original and all of which taken together will be deemed
to be one and the same instrument. This Agreement may be executed by signature
via facsimile or .pdf (portable document format) transmission, which shall be
deemed to be the same as an original signature.
[SIGNATURES APPEAR ON THE PAGES THAT FOLLOW]

28



--------------------------------------------------------------------------------



 



COMMERCE ENERGY, INC. SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  COMMERCE ENERGY, INC.
 
           
 
  By:         /s/ R. NICK CIOLL
 
   
 
  Name:   R. Nick Cioll    
 
  Title:   Chief Risk Officer    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



MORGAN STANLEY CAPITAL GROUP INC. SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  MORGAN STANLEY CAPITAL GROUP INC.
 
           
 
  By:
Name:         /s/ DEBORAH L. HART
 
Deborah L. Hart    
 
  Title:   Vice President    
 
  Date:   January 3, 2007    

 



--------------------------------------------------------------------------------



 



MERRILL LYNCH CAPITAL SERVICES, INC. SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  MERRILL LYNCH CAPITAL SERVICES, INC.
 
           
 
  By:        /s/ KEITH BAILEY
 
   
 
  Name:   Keith Bailey    
 
  Title:   Managing Director    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



APX INC. SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  APX INC.
 
           
 
  By:        /s/ THOMAS K. LEWIS, JR.
 
   
 
  Name:   Thomas K. Lewis, Jr.    
 
  Title:   Chairman and Chief Executive Officer    
 
  Date:   January 5, 2007    

 



--------------------------------------------------------------------------------



 



EL PASO MARKETING, LP (f/k/a EL PASO MERCHANT ENERGY, LP)
SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  EL PASO MARKETING, LP
 
           
 
  By:         /s/ BRYAN NESKORA
 
   
 
  Name:   Bryan Neskora    
 
  Title:   Vice President    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



SIERRA PACIFIC INDUSTRIES
SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  SIERRA PACIFIC INDUSTRIES
 
           
 
  By:        /s/ MARK D. EMMERSON    
 
           
 
  Name:   Mark D. Emmerson    
 
  Title:   Chief Financial Officer    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



ENRON SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  ENRON POWER MARKETING, INC.    
 
           
 
  By:         /s/ L. DON MILLER
 
   
 
  Name:   L. Don Miller    
 
  Title:   President and Chief Executive Officer    
 
  Date:   January 4, 2007    
 
                ENRON ENERGY SERVICES, INC    
 
           
 
  By:         /s/ K. WADE CLINE
 
   
 
  Name:   K. Wade Cline    
 
  Title:   Chief Executive Officer    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



CONSTELLATION NEWENERGY, INC. SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  CONSTELLATION NEWENERGY, INC
 
           
 
  By:         /s/ JORDAN P. KARP
 
   
 
  Name:   Jordan P. Karp    
 
  Title:   Division General Counsel, Constellation NewEnergy, Inc.    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



AEP SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
American Electric Power Service Corporation, as agent for Appalachian Power
Company, AEP Texas Central Company, AEP Texas North Company, Columbus Southern
Power Company, Indiana Michigan Power Company, Kentucky Power Company, Ohio
Power Company, Public Service Company of Oklahoma, and Southwestern Electric
Power Company

             
 
  By:         /s/ BRIAN X. TIERNEY
 
   
 
  Name:   Brian X. Tierney    
 
  Title:   Senior Vice President    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



SEMPRA ENERGY SOLUTIONS LLC SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  SEMPRA ENERGY SOLUTIONS LLC
 
           
 
  By:         /s/ WILLIAM B. GODDARD
 
   
 
  Name:   William B. Goddard    
 
  Title:   Vice President Commodity Supply & Operations    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



CALPINE ENERGY SERVICES, L.P. SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  CALPINE ENERGY SERVICES, L.P.
 
           
 
  By:        /s/ ALEXANDRE B. MAKLER
 
   
 
  Name:   Alexandre B. Makler    
 
  Title:   Counsel for Calpine Energy Services, L.P.    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



AQUILA MERCHANT SERVICES, INC SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  AQUILA MERCHANT SERVICES, INC.
 
           
 
  By:        /s/ JODI CULP
 
   
 
  Name:   Jodi Culp    
 
  Title:   President    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



AVISTA ENERGY, INC. SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  AVISTA ENERGY, INC.
 
           
 
  By:        /s/ DENNIS VERMILLION
 
   
 
  Name:   Dennis Vermillion    
 
  Title:   President    
 
  Date:   January 3, 2007    

 



--------------------------------------------------------------------------------



 



ALLEGHENY ENERGY SUPPLY COMPANY, LLC
SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  ALLEGHENY ENERGY SUPPLY COMPANY, LLC
 
           
 
  By:         /s/ THOMAS J. KALUP
 
   
 
  Name:   Thomas J. Kalup    
 
  Title:   Vice President-Market Optimization & Dispatch    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



TRANSALTA SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  TRANSALTA ENERGY MARKETING (US) INC.
 
           
 
  By:         /s/ STERLING KOCH
 
   
 
  Name:   Sterling Koch    
 
  Title:   Director of Regulatory and Legal Affairs and General Counsel    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



SALT RIVER PROJECT AGRICULTURAL IMPROVEMENT
AND POWER DISTRICT
SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

             
 
  By:        /s/ ROBERT S. NICHOLS    
 
           
 
  Name:   Robert S. Nichols    
 
  Title:   Assistant Treasurer    
 
  Date:   January 5, 2007    

 



--------------------------------------------------------------------------------



 



BP AND TRACTEBEL SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  BP ENERGY COMPANY    
 
           
 
  By:         /s/ MARK R. HASKELL    
 
           
 
  Name:   Mark R. Haskell    
 
  Title:  
Partner, Morgan, Lewis & Bockius LLP
as Counsel to and Authorized Representative
of BP Energy Company
   
 
  Date:   January 4, 2007    
 
                TRACTEBEL ENERGY MARKETING, INC.
(n/k/a SUEZ ENERGY MARKETING, N.A.)    
 
           
 
  By:        /s/ MARK R. HASKELL    
 
           
 
  Name:   Mark R Haskell    
 
  Title:  
Partner, Morgan, Lewis & Bockius LLP
as Counsel to and Authorized Representative
of Tractebel Energy Marketing, Inc.
(n/k/a Suez Energy Marketing, N.A.)
   
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



PUGET SOUND ENERGY, INC. SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT1

                  PUGET SOUND ENERGY, INC.    
 
           
 
  By:        /s/ GARY D. BACHMAN    
 
           
 
  Name:   Gary D. Bachman    
 
  Title:   Member, Van Ness Feldman, P.C.    
 
  Date:   January 4, 2007    

District of Columbia : 58
Subscribed and Sworn to before me, in my presence,
this 4th day of January, 2007

     
/s/ Melessa Y. Watkins
         
Notary Public, D.C.
   

My commission expires 11-30-2008
 

1   As a Supporting Party, Puget Sound Energy, Inc. is a signatory to this
Agreement for the sole purpose described in Section 1.74.

 



--------------------------------------------------------------------------------



 



CORAL POWER, L.L.C., INC. SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  CORAL POWER, L.L.C.1    
 
           
 
  By:        /s/ ROBERT R. REILLEY    
 
           
 
  Name:   Robert R. Reilley    
 
  Title:   Vice President, Regulatory Affairs    
 
  Date:   January 4, 2007    

 

1   As a Supporting Party, Coral Power, L.L.C, is a signatory to this Agreement
for the sole purpose described in Section 1.74.

 



--------------------------------------------------------------------------------



 



SACRAMENTO MUNICIPAL UTILITY DISTRICT SIGNATURE PAGE
TO
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT

                  SACRAMENTO MUNICIPAL UTILITY DISTRICT    
 
           
 
  By:        /s/ JAN SCHORI    
 
           
 
  Name.   Jan Schori    
 
  Title:   General Manager    
 
  Date:   January 4, 2007    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
APX and APX Participants
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
APX Inc.
Abacus Energy Services, LLC
ACN Power, Inc.
Allegheny Energy Supply Company, LLC
American Electric Power Service Corp.
Ancor L.L.C.
Aquila Merchant Services, Inc.
Avista Energy, Inc.
BBOSS, LLC
Big Creek Water Works, Ltd.
BP Energy Company
Calpine Energy Services, L.P.
Cinergy Services, Inc.
City of Sunnyvale Power Gen. Facility
Clean Earth Energy Incorporated
Commonwealth Energy Corporation (n/k/a Commerce Energy, Inc.)
Constellation NewEnergy, Inc.
CSW Power Marketing
DukeSolutions, Inc.
Eagle Power LLC
East Bay Municipal Utility District
Eastern Pacific Energy
El Paso Marketing, LP (f/k/a El Paso Merchant Energy, LP)
Energy 2001 Inc.
Enron Energy Services, Inc.
Enron Power Marketing, Inc.
Entergy-Koch Energy Trading, L.P.
FPL Energy Power Marketing, Inc.
Friendly Power Company, LLC
Gas Recovery System, Inc.
Go Green
Imperial Valley Resource Recovery Co.
Keystone Energy Services
Los Alamos Energy, LLC
Merrill Lynch Capital Services, Inc.
Midway Sunset Cogeneration Company
Morgan Stanley Capital Group Inc.
NRG Power Marketing Inc.
Powercom
PowerSource Corp.
QST Energy Trading Inc.
Sacramento Municipal Utility District
Salt River Project Agricultural Improvement and Power District
Page 1 of 2

 



--------------------------------------------------------------------------------



 



Exhibit A
APX and APX Participants
APX SETTLEMENT AND RELEASE OF CLAIMS AGREEMENT
Sempra Energy Solutions LLC
Sierra Pacific Industries
TenderLand Power Company, Inc.
Torch Operating Company Brea
Tractebel Energy Marketing, Inc. (n/k/a Suez Energy Marketing NA, Inc.)
TransAlta Energy Marketing (US) Inc.
Turlock Irrigation District
UC Davis Medical Center (The Regents of the University of California)
Utility.com
Wellhead Electric, L.P.
Page 2 of 2

 



--------------------------------------------------------------------------------



 



Exhibit B

                          Market Participant   Status   Short Pay   Totals (in
Millions $)
Calpine Power Services Co./Calpine Energy Services, L.P.
  NS     5.1710615663          
American Electric Power Service Corp.
  NS     0.0000000000          
Avista Energy
  NS     1.6704801967          
El Paso Merchant Energy
  NS     3.1265354284          
UC Davis Medical Center
  NS     2.7323337900          
Merrill Lynch Capital Services, Inc.
  NS     11.6240400841       0.8000000000  
BP Energy Company
  NS     0.3060349465          
East Bay Municipal Utility District
  NS     0.4430855020          
Sierra Pacific Industries
  NS     0.4148900771          
Cinergy Services, Inc.
  NS     -0.0103940000          
Tractebel Energy Marketing, Inc.
  NS     0.2303306562          
FPL Energy Power Marketing, Inc.
  NS     0.0000000000          
Big Creek Water Works, Ltd.
  NS     0.0000236738          
Aquila Merchant Services
  NS     0.0000000000          
Turlock Irrigation District
  NS     0.0019752787          
Los Alamos Energy, LLC
  NS     0.0000000000          
Wellhead Electric, L.P.
  NS     0.0000000000          
QST Energy Trading Inc.
  NS     0.0000000000          
Powercom
  NS     0.0056563965          
Energy 2001 Inc.
  NS     0.0030260912          
CSW Power Marketing
  NS     0.0000000000          
Ancor L.L.C.
  NS     0.0000000000          
City of Sunnyvale Power Gen. Facility
  NS     0.0000000000          
Keystone Energy Services
  NS     0.0000000000          
Entergy-Koch Energy Trading, Inc.
  NS     0.0940335925       0.0141743585  
ACN Power, Inc.
  NS     1.1560805954       0.3221481700  
Gas Recovery System, Inc.
  NS     1.4329228338       0.3875597038  
Commonwealth Energy Corporation (Commerce Energy, Inc.)
  NS     8.6688164078       6.5245444853  
Eagle Power LLC
  NB     0.0000000000       0.0000000533  
BBOSS,LLC
  NB     -0.0000001621       0.0000159615  
Friendly Power Company, LLC
  NB     0.0000000000       0.0003526773  
Abacus Energy Services, LLC
  NB     0.0000358872       0.0003700606  
Eastern Pacific Energy
  NB     0.0000000000       0.0004700997  
DukeSolutions, Inc.
  NB     -0.0000007835       0.0118698687  
TenderLand Power Company, Inc.
  NB     0.0208016526       0.0137417665  
Imperial Valley Resource Recovery Co.
  NB     0.0000000000       0.0177499572  
NRG Power Marketing Inc.
  NB     0.0000000000       0.0342440065  
Allegheny Energy Supply Company, LLC
  NB     0.0000000000       0.0415818550  
Salt River Project
  NB     0.0000000000       0.0461264899  
Torch Operating Company Brea
  NB     0.0285314726       0.1041900972  
Clean Earth Energy Incorporated
  NB     0.0000000000       0.1531065034  
Midway Sunset Cogeneration Company
  NB     0.0000000000       0.1993041378  
Unidentified
  NB     0.0000000000       0.0000000000  
Go Green
  NB     0.0002881000       0.2539719439  
PowerSource Corp.
  NB     0.0000000000       0.3697237985  
Sacramento Municipal Utility District (APX1)
  NB     -1.4512428856       0.8143465260  
Utility.com
  NB     0.0000000000       1.1009637664  
TransAlta Energy Marketing US, Inc.
  NB     0.0000000000       1.3083069977  
Sempra Energy Solutions LLC
  NB     0.1842385691       2.7731574801  
Constellation New Energy
  NB     0.6796295600       4.5137957764  
Sacramento Municipal Utility District (APX3)
  NB     0.0000000000       9.0377340329  
Morgan Stanley Capital Group Inc.
  NB     2.6442452766       23.8639853833  
Enron Energy Services
  Other             11.0000000000  
Total
                    62.9075359574  

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Cases and Proceedings Resolved By Settlement Agreement (only insofar and to the
extent they
relate to refund liabilities and payments to and through APX Inc.).
FERC PROCEEDINGS
San Diego Gas & Elec. Co. v. Sellers of Energy and Ancillary Services, F.E.R.C.
Docket Nos. EL00-95-000, et al. and EL00-98-000, et al. (only insofar and to the
extent this proceeding relates to refund liabilities and payments to and through
APX Inc.).
CASES FILED BY APX PENDING IN THE 9th CIRCUIT

              Case No.   Filed   Orders on Review   APX Issue
02-72528
  8/17/01 (DC)1
8/9/02 (9th)   April 26, 2001, and June 19, 2001, orders initiating
investigation and imposing mitigation (must-offer requirements, price controls,
etc.). 95 FERC ¶ 61,115 (2001), reh’g, 95 FERC ¶ 61,418 (2001)   whether the
scope of FERC’s investigation should include APX
 
           
03-74629
04-73423
  12/19/03
7/9/042   October 16, 2003, and May 12, 2004, orders on refund liability. 105
FERC ¶ 61,066 (2003), reh’g, 107 FERC ¶ 61,165 (2004)   allocation of refund
liability as between APX and the APX Participants (“joint and several” liability
issue)
 
           
05-73309
  5/23/05   November 23, 2004, and March 24, 2005, orders describing APX as a
“jurisdictional Scheduling Coordinator.” 109 FERC ¶ 61,218 (2004), reh’g, 110
FERC ¶ 61,336 (2005).   jurisdictional status of APX, i.e., whether APX is a
“jurisdictional Scheduling Coordinator”

OTHER RELEVANT 9th CIRCUIT CASES

                  Case No.   Petitioner   Filed   Orders on Review   APX Issue
05-70419
  Allegheny   1/25/05   October 16, 2003, November 23, 2004, and May 12, 2004,
orders on refund liability and initially denying Allegheny’s motion to intervene
out of time, but later granting rehearing and addressing APX/Participants
liability issues. 105 FERC 61,066 (2003), 107 FERC ¶ 61,165 (2004), reh’g, 109
FERC ¶ 61,218 (2004)   allocation of refund liability as between APX and the APX
Participants (“joint and several” liability issue)
 
             
04-73502
  MSCG   7/12/04   October 16, 2003, and May 12, 2004, orders on refund
liability. 105 FERC ¶ 61,066 (2003), reh’g, 107 FERC ¶ 61,165 (2004)
04-73406
  El Paso Merchant   7/8/04    
04-74703
  Calpine   9/13/043    
04-73517
  Avista4   7/12/04    

 

1   Transferred to 9th Circuit on May 15, 2002.   2   APX filed an Opening Brief
in these dockets on December 23, 2004. However, the cases were subsequently held
in abeyance and briefs were withdrawn.   3   Transferred from D.C. Circuit.   4
  Avista filed its rehearing request as part of the “APX Market Participants”
group, which also included BP and Tractebel.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Enron Settlement Reserve
Allocation of Enron Settlement Reserve Set Aside Specifically for Supporting
Parties:1

         
Avista Energy, Inc.
  $ 257,749  
Coral Power, LLC
  $ 548,641  
Puget Sound Energy
  $ 401,580  
Total For Supporting Parties
  $ 1,207,970  

Allocation of Enron Settlement Reserve Set Aside for Enron Non-Settling Parties
and Supporting Parties:

         
Enron Non-Settling Parties
  $ 13,292,030  
Including Supporting Parties
       
 
       
Total Enron Settlement Reserve
  $ 14,500,000  

 

1   Capitalized terms have the meaning set forth in the APX Settlement And
Release Of Claims Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

     
 
  )
In re:
  )
)
  Chapter 11
Calpine Corporation, et al.,
  )
)
  Case No. 05-60200 (BRL)
Debtors.
  )          Jointly Administered
 
  )

NOTICE OF WITHDRAWAL OF CLAIMS WITH PREJUDICE
NAME OF CLAIMANT:
CLAIM Nos.:
     Pursuant to Fed. R. Bankr. P. 3006, Claimant
                                         hereby withdraws with prejudice the
above-described claims (the “Claims”). Claimant warrants that it has not sold,
assigned, factored or otherwise transferred any interest in the Claims. Claimant
further warrants that it will not file any further amendments to the Claims.
Claimant hereby releases each of the above-referenced Debtors and their
respective successors, affiliates, assigns and estates, from any and all claims,
liabilities, debts, causes of action or other obligations arising from, related
to or in connection with the Claims.

     
 
  [COMPANY NAME]
 
   
 
  [Insert Address]
 
   
 
  By:
 
   
 
            (print name)
 
  Its: [Insert title]
 
  Date:

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Existing Global Settlements

1    Williams Settlement Agreement and Release of Claims, Docket Nos. EL00-95,
et al., filed April 27, 2004, approved, San Diego Gas & Electric Co. v. Sellers,
108 FERC ¶ 61,002 (2004), reh’g denied 111 FERC ¶ 61,186 (2005).

2.   Dynergy Settlement and Release of Claims Agreement, Docket Nos. EL00-95, et
al., filed June 28, 2004, approved, San Diego Gas & Electric Co. v. Sellers, 109
FERC 161,071 (2004), reh’g denied 111 FERC ¶ 61,186 (2005).   3.   Duke
Settlement and Release of Claims Agreement, Docket Nos. EL00-95, et al., filed
October 1, 2004, approved San Diego Gas & Electric Co. v. Sellers, 109 FERC ¶
61,257 (2004), reh’g denied 111 FERC ¶ 61,186 (2005).   4.   Mirant Settlement
and Release of Claims Agreement, Docket Nos. EL00-95, et al., filed January 31,
2005, approved, San Diego Gas & Electric Co. v. Sellers, 111 FERC ¶ 61,017
(2005), reh’g denied, 111 FERC ¶ 61,354 (2005).   5.   Public Service Company of
Colorado Settlement and Release of Claims Agreement, Docket Nos. EL00-95, et
al., filed September 14, 2005, approved, San Diego Gas & Electric Co. v.
Sellers, 113 FERC ¶ 61,235 (2005).   6.   Idaho Power Company Settlement and
Release of Claims Agreement, Docket Nos. EL00-95, et al., filed February 17,
2006, approved, San Diego Gas & Electric Co. v. Sellers, 115 FERC ¶ 61,230
(2006), reh’g denied 117 FERC ¶ 61,020 (2006).   7.   Reliant Settlement and
Release of Claims Agreement, Docket Nos. EL00-95, et al., filed November 3,
2005, approved, San Diego Gas & Electric Co. v. Sellers, 113 FERC ¶ 61,308
(2005), reh’g denied, 115 FERC 61,257 (2006).   8.   Eugene Water and Electric
Board Settlement and Release of Claims Agreement, Docket Nos. EL00-95, et al.,
filed August 6, 2006.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Pro Forma
NOTICE OF SETTLEMENT AND RIGHTS
To: Addressee
From: APX Inc.
Subject: Settlement of Claims and Liabilities Relating to APX Transactions
Date: January 5, 2007
     You are receiving this Notice of Settlement and Rights because you are an
entity, or successor to an entity, that contracted and received services from
APX Inc (formerly Automated Power Exchange) with respect to markets overseen by
the California Independent System Operator (ISO) and/or California Power
Exchange (PX) during the periods May 1, 2000 through October 1, 2000
(“Pre-Refund Period”) and/or October 2, 2000 through June 20,2001 (“Refund
Period”) and/or the ISO Amendment 51 and Good Faith Negotiations resulting in
settlement adjustments dating back to April 1, 1998.
     As you may be aware, extensive regulatory proceedings have been ongoing for
several years before the Federal Energy Regulatory Commission (“FERC”) and the
United States Court of Appeals for the Ninth Circuit to determine whether and to
what extent prices charged and collected for wholesale sales of electricity in
these markets during the Pre-Refund and Refund Periods were unlawful and subject
to refund. Much of this litigation has already been resolved through a series of
complex settlements.
     The purpose of this Notice is to advise you that a comprehensive settlement
agreement has been reached between and among many of the entities receiving
service from the APX Inc. during these periods. Collectively, these entities
represent over 95% of the amounts in issue (whether measured in terms of
liabilities for refunds or entitlements to refunds) among all APX Participants
receiving such APX services. A copy of that settlement agreement has been filed
today with the FERC in Docket Nos. EL00-95, et al, and is enclosed with this
Notice.
     Approval of the enclosed settlement by the FERC will finally resolve all
“APX-Related Claims” as defined in the settlement. This will include any claims
or liabilities that your company may have with respect to the subject services.
     Your company’s rights are set forth in Section 9 of the settlement. Briefly
summarized, you have the right (i) to elect to become a “Sponsoring Party” to
the settlement, (ii) to take action to demonstrate to the FERC why you should be
excluded from the settlement, or (iii) to take no action, in which case you
will, by default, become a “Subject Party.” It is important for you to
understand that, if you take no action to be excluded from this settlement, your
rights with respect to the matters addressed in this settlement will be
determined by the terms of this settlement.

 



--------------------------------------------------------------------------------



 



     The parties sponsoring this settlement are requesting that the FERC
establish a deadline of January 19, 2007 for comments on this settlement. If the
FERC establishes a different date for comments, APX will so notify you. If your
company determines that it wants to be excluded from the settlement, you should,
on or before the comment date, file with the FERC a petition for leave to
intervene in the EL00-95 proceedings (if you are not presently a party to those
proceedings), along with a statement and any supporting information you choose
to submit as to why your company should not be bound by the settlement.
     APX Participants electing to become Sponsoring Parties may do so at any
time up until the “Settlement Effective Date,” as described in the settlement.
     APX Inc. believes approval of this settlement will be in the best interests
of all affected APX Participants.
     The FERC’s rules governing settlement are found at 18 C.F.R. ’ 385.602, and
can be accessed via the FERC web site at http://ferc.gov. APX stands prepared to
assist any APX Participant interested in knowing more about how to participate
in the FERC process. You may contact APX Inc. at the following address:
Roger Yang
V.P., Hosted Solutions
APX, Inc.
5201 Great America Parkway
Suite 522
Santa Clara, CA 95054
Voice: 408-517-2146
E-Mail: RYang@apx.com

2



--------------------------------------------------------------------------------



 



EXHIBIT H
APX Participants Who Need Approval

1.   UC Davis Medical Center (The Regents of the University of California).

 



--------------------------------------------------------------------------------



 



EXHIBIT I
Notice Addresses
SPONSORING PARTIES

              If to APX Inc., to:   With a copy to:
 
           
 
  APX, Inc.       John & Hengerer
 
  5201 Great America Parkway       1200 17th Street, N.W.
 
  Suite 522       Suite 600
 
  Santa Clara, CA 95054       Washington, D.C. 20036-3013
 
  Attention: Roger Yang       Attention: Douglas John
 
  Facsimile: (408) 517-2985       Facsimile: (202) 429-8805
 
            If to Allegheny Energy Supply Company, LLC, to:   With a copy to:
 
           
 
  Allegheny Energy Supply Company, LLC       Allegheny Energy, Inc.
 
  800 Cabin Hill Dr.       800 Cabin Hill Dr.
 
  Greensburg, PA 15601       Greensburg, PA 15601
 
  Attention: Vice President, Market       Attention: General Counsel
 
  Optimization & Dispatch       Facsimile: (724) 830-5151
 
  Facsimile: (724) 838-6892        
 
            If to American Electric Power Service Corp., to:   With a copy to:
 
           
 
  American Electric Power       Jones Day
 
  155 W. Nationwide Blvd., Suite 500       51 Louisiana Avenue, N.W.
 
  Columbus, OH 43215       Washington, D.C. 20001-2113
 
  Attention: John C. Crespo, Esq.       Attention: Kevin J. McIntyre
 
  Facsimile: (614) 583-1603       Facsimile: (202) 626-1700
 
            If to Aquila Merchant Services, Inc., to:        
 
           
 
  Aquila, Inc.        
 
  20 West Ninth Street        
 
  Kansas City, MO 64105-1711        
 
  Attention: Christopher Reitz        
 
  Facsimile: (816) 467-3611        

 



--------------------------------------------------------------------------------



 



              If to Avista Energy, Inc., to:   With a copy to:
 
           
 
  Van Ness Feldman, P.C.       Avista Energy, Inc.
 
  1050 Thomas Jefferson Street, N.W.       201 West North River Drive
 
  Washington, D.C. 20007       Spokane, WA 99201
 
  Attention: Cheryl Feik Ryan       Attention: Derrick Coder
 
  Facsimile: (202) 338-2416       Facsimile: (509) 688-6154
 
            If to BP Energy Company, to:   With a copy to:
 
           
 
  BP Energy Company       Morgan Lewis
 
  501 Westlake Park Blvd.       1111 Pennsylvania Avenue, N.W.
 
  Houston, TX 77253       Washington, D.C. 20004
 
  Attention: Gary N. Brown, Esq.       Attention: Mark R. Haskell
 
  Facsimile: (281) 366-7503       Facsimile: (202) 739-3001
 
            If to Calpine, to:   With a copy to:
 
           
 
  Calpine Energy Services, L.P.       Calpine Corporation
 
  717 Texas Avenue, Suite 1000       3875 Hopyard Road, Suite 345
 
  Houston, TX 77002       Pleasanton, CA 94588
 
  Attention: General Counsel       Attention: Legal Department
 
  Telecopier No: (713) 830-2001       Telecopier No.: (925) 479-7303
 
            If to Calpine Energy Services, L.P, to:   With a copy to:
 
           
 
  Sutherland Asbill & Brennan LLP       Sutherland Asbill & Brennan LLP
 
  1275 Pennsylvania Avenue, N.W.       1275 Pennsylvania Avenue, N.W.
 
  Washington, D.C. 20004       Washington, D.C. 20004
 
  Attention: Keith R. McCrea       Attention: Keith R. McCrea
 
  Facsimile: (202) 637-3593       Facsimile: (202) 637-3593
 
            If to Commonwealth Energy Corporation
(n/k/a Commerce Energy, Inc.), to:   With copies to:
 
           
 
  Commerce Energy, Inc.       Commerce Energy, Inc.
 
  600 Anton Boulevard, Suite 2000       600 Anton Boulevard, Suite 2000
 
  Costa Mesa, CA 92626       Costa Mesa, CA 92626
 
  Attention: President       Attention: Legal Department
 
  Facsimile: (714) 481-6589       Facsimile: (714) 481-6589
 
           
 
          McDermott Will & Emery LLP
 
          600 Thirteenth Street, N.W.
 
          Washington, D.C. 20005-3096
 
          Attention: Catherine Krupka
 
                    Erin M. Murphy
 
          Facsimile: (202) 756-8087

 



--------------------------------------------------------------------------------



 



              If to Constellation NewEnergy, Inc., to:   With a copy to:
 
           
 
  Constellation NewEnergy, Inc.       Foley & Lardner, LLP
 
  750 East Pratt Street       Washington Harbour
 
  17th Floor       3000 K Street, N.W., Suite 500
 
  Baltimore, MD 21202       Washington, D.C. 20007
 
  Attention: Jordan Karp       Attention: Ronald N. Carroll
 
  Facsimile: (410) 783-3009       Facsimile: (202) 672-5399
 
            If to El Paso Marketing, LP (f/k/a El Paso
Merchant Energy, LP), to:   With a copy to:
 
           
 
  El Paso Corporation       McDermott Will & Emery LLP
 
  1001 Louisiana, Room 3034B       600 Thirteenth St., NW
 
  Houston, TX 77002       Washington, DC 20005
 
  Attention: Robert Baker       Attention: Kenneth W. Irvin
 
          Facsimile: (202) 756-8087
 
          Email: Kirvin@mwe.com
 
            If to the Enron Parties, to:   With a copy to:
 
           
 
  Enron Power Marketing, Inc.       Enron Power Marketing, Inc.
 
  Enron Energy Services, Inc.       Enron Energy Services, Inc.
 
  1221 Lamar, Suite 1600       1221 Lamar, Suite 1600
 
  Houston, TX 77010       Houston, TX 77010
 
  Attention: President       Attention: Legal Department
 
  Facsimile: (713) 646-2555       Facsimile: (713) 646-3490
 
            If to Merrill Lynch Capital Services, Inc., to:   With copies to:
 
           
 
  Merrill Lynch Capital Services, Inc.
4 World Financial Center
Floor 7
New York, NY 10080
Attention: Keith A. Bailey
Facsimile: (212) 449-9576
      Merrill Lynch Capital Services, Inc.
Office of General Counsel
Debt Markets Counsel
4 World Financial Center
New York, NY 10080
Attention: Chris Haas
          Michelle Kershaw
Facsimile: (212) 449-6993
 
           
 
          Merrill Lynch Capital Services, Inc.
 
          Office of General Counsel
 
          GMI Litigation
 
          4 World Financial Center
 
          New York, NY 10080
 
          Attention: Jonathan Schorr
 
          Facsimile: (212) 669-0799

 



--------------------------------------------------------------------------------



 



             
 
          McDermott Will & Emery LLP
 
          600 Thirteenth Street, N.W.
 
          Washington, D.C. 20005-3096
 
          Attention: Catherine Krupka
 
                    Erin M. Murphy
 
          Facsimile:
 
            If to Morgan Stanley Capital Group Inc., to:   With copies to:
 
           
 
  Morgan Stanley Capital Group Inc.       Morgan Stanley Capital Group Inc.
 
  2000 Westchester Avenue       2000 Westchester Avenue
 
  Purchase, NY 10577       Purchase, NY 10577
 
  Attention: Deborah L. Hart       Attention: Legal Department
 
  Facsimile: (212) 507-8843       Facsimile: (914) 225-5717
 
           
 
          McDermott Will & Emery LLP
 
          600 Thirteenth Street, N.W.
 
          Washington, D.C. 20005-3096
 
          Attention: Catherine Krupka
 
                    Erin M. Murphy
 
          Facsimile: (202) 756-8087
 
            If to Sacramento Municipal Utility District, to:   With a copy to:
 
           
 
  Sacramento Municipal Utility District       Stinson Morrison Hecker LLP
 
  General Counsel’s Office       1150 18th Street, N.W.
 
  6201 S Street, M.S. B406       Suite 800
 
  Sacramento, CA 95817       Washington, D.C. 20036
 
  Attention: Laura Lewis       Attention: Glen Ortman
 
  Facsimile: (916) 732-6581       Facsimile: (202) 785-9163
 
            If to Salt River Project Agricultural Improvement and
Power District, to:   With a copy to:
 
           
 
  Salt River Project Agricultural       Salt River Project Agricultural
 
  Improvement and Power District       Improvement and Power District
 
  1521 N. Project Drive       1521 N. Project Drive
 
  Mail Station ISB336       Mail Station PAB207
 
  Tempe, AZ 85281       Tempe, AZ 85281
 
  Attention: Robert S. Nichols,       Attention: Jessica J. Youle,
 
            Assistant Treasurer                 Legal Department
 
  Facsimile: (602) 683-0993       Facsimile: (602) 236-5370

 



--------------------------------------------------------------------------------



 



              If to Sempra Energy Solutions LLC, to:   With a copy to:
 
           
 
  Sempra Energy Solutions LLC       Sempra Commodities
 
  101 Ash Street       58 Commerce Road
 
  San Diego, CA 92101       Stamford, CT 06902
 
  Attention: William Goddard       Attention: Daniel M. Hecht, Legal
 
          Department
 
            If to Sierra Pacific Industries, to:        
 
           
 
  Sierra Pacific Industries        
 
  19794 Riverside Avenue        
 
  Anderson, California 96007        
 
  Attention: Bob Ellery        
 
            If to Tractebel Energy Marketing, Inc. (n/k/a Suez
Energy Marketing NA, Inc.), to:        
 
           
 
  Suez Energy Marketing NA, Inc.        
 
  1990 Post Oak Blvd.        
 
  Suite 1900        
 
  Houston, TX 77056        
 
  Attention: Ray Cunningham, Esq.        
 
  Facsimile: (713) 636-1980        
 
            If to TransAlta Energy Marketing (US) Inc., to:   With a copy to:
 
           
 
  TransAlta Energy Marketing (US) Inc.       Vinson & Elkins, LLP
 
  110 - 12th Avenue, S.W.       The Willard Office Building
 
  Calgary, Alberta       1455 Pennsylvania Avenue, N.W.
 
  T2P 2MI       Washington, D.C. 20004-1008
 
  Attention: Sterling Koch       Attention: Stephen Angle
 
  Facsimile: (403) 267-2575       Facsimile: (202) 879-8965
 
            If to UC Davis Medical Center (The Regents of the University of
California), to:        
 
  The Regents of the University of California        
 
  (UC Davis Medical Center)        
 
  1111 Franklin Street        
 
  8th Floor        
 
  Oakland, CA 94607-5200        
 
  Attention: Eric K. Behrens, Esq.        
 
  Facsimile: (510) 987-9757        

 



--------------------------------------------------------------------------------



 



SUPPORTING PARTIES

              If to Coral Power, L.L.C., to:   With a copy to:
 
           
 
  Shell Trading and Power Company       Foley & Lardner, LLP
 
  909 Fannin Street, Plaza Level 1       Washington Harbour
 
  Houston, TX 77010       3000 K Street, N.W., Suite 500
 
  Attention: Robert H. Reilley       Washington, D.C. 20007
 
  Facsimile: (713) 265-5632       Attention: Ronald N. Carroll
 
          Facsimile: (202) 672-5399
 
            If to Puget Sound Energy, Inc., to:   With a copy to:
 
           
 
  Van Ness Feldman, P.C.       Puget Sound Energy
 
  1050 Thomas Jefferson Street, N.W.       PSE-12
 
  Washington, D.C. 20007       P.O. Box 97034
 
  Attention: Gary Bachman       Bellevue, WA 98009-9734
 
  Facsimile: (202) 338-2416       Attention: Jennifer O’Connor
 
          Facsimile: (425) 462-3300

 



--------------------------------------------------------------------------------



 



SUBJECT PARTIES
If to Abacus Energy Services, LLC, to:*
Abacus Energy Services, LLC
438 West Cypress St.
Glendale, CA 91204
Attention: Cinta Putra
Telephone: (818) 409-0510
If to ACN Power, Inc., to:
ACN
13620 Reese Blvd. E.
Suite 400, Bldg. XII
Huntersville, NC 28078
Attention: Colleen R. Jones
Telephone: (704) 370-4967
If to Ancor L.L.C., to:*
Ancor L.L.C.
12839 Daisy Court
Yucaipa, CA 92399
Attention: Andrew Wardenski
Telephone: (909) 795-7902
If to BBOSS, LLC, to:*
BBOSS
P.O. Box 226818
Los Angeles, CA 90022
Attention: Jim Baca
Telephone: (562) 693-6934
If to Big Creek Water Works, Ltd., to:*
Big Creek Water Works, Ltd.
224 Kingsbury Grade
Stateline, NV 89449
Attention: Brian Ring
Telephone: (775) 588-7300

 



--------------------------------------------------------------------------------



 



If to Cinergy Services, Inc., to:
Cinergy Services, Inc.
139 East Fourth Street, EF 401
Cincinnati, OH 45201
Attention: Kevin Carter
Telephone: (513) 419-5120
If to City of Sunnyvale Power Gen. Facility, to:
City of Sunnyvale Power Gen. Facility
456 West Olive Ave.
Sunnyvale, CA 94088
Attention: Mark Bowers
Telephone: (408) 730-7421
If to Clean Earth Energy Inc., to:*
Clean Earth Energy Inc.
200 West 17th Street, Suite 80
Cheyenne, WY 82001
Attention: Ronald Radmer
Telephone: (307) 638-7188
If to CSW Power Marketing, to:*
CSW Power Marketing
2 West 2nd Street
Tulsa, OK 74103
Attention: Woody Lally
Telephone: (918) 594-4026
If to DukeSolutions, Inc., to:*
DukeSolutions, Inc.
526 S. Church Street
Charlotte, NC 28202-1904
Attention: Legal Department
Telephone: (704) 594-6200

 



--------------------------------------------------------------------------------



 



If to Eagle Power LLC, to:*
Eagle Power LLC
2221 Ocean Ave., Suite 307
Santa Monica, CA 90405
Attention: Robert Mariani
Telephone: (310) 366-5240
If to East Bay Municipal Utility District, to:
East Bay Municipal Utility District
375 11th Street
Oakland, CA 94607-4240
Attention: Saji Pierce
Telephone: (510) 287-2013
If to Eastern Pacific Energy, to:*
Eastern Pacific Energy
21913 Saturn Street, Suite G
Brea, CA 92821
Attention: Martin Sielen
If to Energy 2001 Inc., to:
Disbursing Agent for Energy 2001 Inc.
13542 W. Spring Meadow Drive
Sun City West, AZ 85375-3709
Attention: David Fitzpatrick
Telephone: (623) 388-4614
If to Energy-Koch Trading, Inc., to:
Energy-Koch Trading, Inc.
P.O. Box 3327
Houston, TX 77253-3327
Attention: Melissa Beckett
Telephone: (713) 544-5618
If to FPL Energy Power Marketing, Inc., to:
FPL Energy Power Marketing, Inc.
700 Universe Blvd.
Juno Beach, FL 33408
Attention: West Power Desk
Telephone: (561) 691-7171

 



--------------------------------------------------------------------------------



 



If to Friendly Power Company, LLC, to:*
Friendly Power Company, LLC
4275 Executive Square, Suite 250
La Jolla, CA 92037
Attention: Scott Levine
Telephone: (888) 576-9375
If to Gas Recovery System, Inc., to:
Gas Recovery System, Inc.
5717 Brisa Street
Livermore, CA 94550
Attention: Alan J. Purves/Tom Halter
Telephone: (925) 606-3700
If to Go Green, to:
Go Green
167 Alice Ave.
Campbell, CA 95008
Attention: Rick Kohl
Telephone: (408) 370-2525
If to Imperial Valley Resource Recovery Co., to:*
Imperial Valley Resource Recovery Co.
3505 Hwy 111
Imperial, CA 92251
Attention: Rolf Peterson
Telephone: (760) 344-8943
If to Keystone Energy Services, to:*
Keystone Energy Services
9200 Sunset Blvd., Suite 1020
Los Angeles, CA 90069
Attention: L. Michael Caldewell
Telephone: (310) 275-9008

 



--------------------------------------------------------------------------------



 



If to Los Alamos Energy, LLC, to:*
Los Alamos Energy, LLC
P.O. Box 676
Los Alamos, CA 93440
Attention: Hannes Faul
Telephone: (805) 377-2004
If to Midway Sunset Cogeneration Company, to:
Midway Sunset Cogeneration Company
3466 W. Crocker Springs Road
Fellows, CA 93224
Attention: Janie Alvidres
Telephone: (661) 768-3017
If to NRG Power Marketing Inc., to:
NRG Power Marketing Inc.
211 Carnegie Center
Princeton, NJ 08540
Attention: Legal Department
Telephone: (609) 524-4500
If to Powercom, to:*
Powercom
1055 West 7th Street, Suite 100
Los Angeles, CA 90017
Attention: Christopher Leisgang
Telephone: (213) 622-9226
If to PowerSource Corp., to:
PowerSource Corp.
8306 Wilshire Blvd., #301
Beverly Hills, CA 90211
Attention: Roman Gordon
Telephone: (310) 854-4343

 



--------------------------------------------------------------------------------



 



EXHIBIT J
OMITTED
CONTAINS MATERIAL
SUBJECT TO
PROTECTIVE ORDER
     The amount set forth on Exhibit J for Commerce Energy, Inc. is $ 95,378.

 